           Case 6:19-bk-14124-WJ                     Doc 24 Filed 06/05/19 Entered 06/05/19 11:20:46                                      Desc
                                                      Main Document    Page 1 of 38

 $WWRUQH\RU3DUW\1DPH$GGUHVV7HOHSKRQH )$;                             )25&285786(21/<
 1RV6WDWH%DU1R (PDLO$GGUHVV
 Barry S. Glaser, State Bar No. 70968
 bglaser@swesq.com
 Jacquelyn H. Choi, State Bar No. 211560
 jchoi@swesq.com
 STECKBAUER WEINHART, LLP
 333 S. Hope Street, 36th Floor
 Los Angeles, California 90071
 213.229.2868 - Telephone
 213.229.2870 - Facsimile




     0RYDQWDSSHDULQJZLWKRXWDQDWWRUQH\
     $WWRUQH\IRU0RYDQW

                                              81,7('67$7(6%$1.5837&<&2857
                                        &(175$/',675,&72)&$/,)251,$1DPHRI',9,6,21
                                                                         RIVERSIDE DIVISION
                                                                                          

 ,QUH                                                                       &$6(12 6:19-BK-14124-WJ
 BRIGITTE LYN LAMONTE,                                                         &+$37(513

                                                                                       127,&(2)027,21$1'027,21
                                                                                      )255(/,())5207+($8720$7,&
                                                                                         67$<81'(586&
                                                                                         ZLWKVXSSRUWLQJGHFODUDWLRQV 
                                                                                               5($/3523(57< 

                                                                                     07/03/2019
                                                                               '$7(
                                                                               7,0(2:30 p.m.

                                                                 'HEWRU V     &28575220304

 0RYDQW SAN BERNARDINO COUNTY TREASURER -- TAX COLLECTOR



 +HDULQJ/RFDWLRQ
           (DVW7HPSOH6WUHHW/RV$QJHOHV&$                                   :HVW)RXUWK6WUHHW6DQWD$QD&$
           %XUEDQN%RXOHYDUG:RRGODQG+LOOV&$                               6WDWH6WUHHW6DQWD%DUEDUD&$
           7ZHOIWK6WUHHW5LYHUVLGH&$

 1RWLFHLVJLYHQWRWKH'HEWRUDQGWUXVWHH LIDQ\ 5HVSRQGLQJ3DUWLHV WKHLUDWWRUQH\V LIDQ\ DQGRWKHULQWHUHVWHG
   SDUWLHVWKDWRQWKHGDWHDQGWLPHDQGLQWKHFRXUWURRPVWDWHGDERYH0RYDQWZLOOUHTXHVWWKDWWKLVFRXUWHQWHUDQRUGHU
   JUDQWLQJUHOLHIIURPWKHDXWRPDWLFVWD\DVWR'HEWRUDQG'HEWRU¶VEDQNUXSWF\HVWDWHRQWKHJURXQGVVHWIRUWKLQWKH
   DWWDFKHG0RWLRQ

 7RILOHDUHVSRQVHWRWKHPRWLRQ\RXPD\REWDLQDQDSSURYHGFRXUWIRUPDWZZZFDFEXVFRXUWVJRYIRUPVIRUXVHLQ
   SUHSDULQJ\RXUUHVSRQVH RSWLRQDO/%5IRUP)5)65(63216( RU\RXPD\SUHSDUH\RXUUHVSRQVHXVLQJ
   WKHIRUPDWUHTXLUHGE\/%5DQGWKH&RXUW0DQXDO


           7KLVIRUPLVPDQGDWRU\,WKDVEHHQDSSURYHGIRUXVHE\WKH8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH&HQWUDO'LVWULFWRI&DOLIRUQLD

-XQH                                                               3DJH                                         )5)653027,21
          Case 6:19-bk-14124-WJ                     Doc 24 Filed 06/05/19 Entered 06/05/19 11:20:46                                      Desc
                                                     Main Document    Page 2 of 38
 :KHQVHUYLQJDUHVSRQVHWRWKHPRWLRQVHUYHDFRS\RILWXSRQWKH0RYDQW VDWWRUQH\ RUXSRQ0RYDQWLIWKHPRWLRQ
   ZDVILOHGE\DQXQUHSUHVHQWHGLQGLYLGXDO DWWKHDGGUHVVVHWIRUWKDERYH

 ,I\RXIDLOWRWLPHO\ILOHDQGVHUYHDZULWWHQUHVSRQVHWRWKHPRWLRQRUIDLOWRDSSHDUDWWKHKHDULQJWKHFRXUWPD\GHHP
   VXFKIDLOXUHDVFRQVHQWWRJUDQWLQJRIWKHPRWLRQ

        7KLVPRWLRQLVEHLQJKHDUGRQ5(*8/$5127,&(SXUVXDQWWR/%5 G ,I\RXZLVKWRRSSRVHWKLVPRWLRQ
          \RXPXVWILOHDQGVHUYHDZULWWHQUHVSRQVHWRWKLVPRWLRQQRODWHUWKDQGD\VEHIRUHWKHKHDULQJDQGDSSHDUDW
          WKHKHDULQJ

        7KLVPRWLRQLVEHLQJKHDUGRQ6+257(1('127,&(SXUVXDQWWR/%5 E ,I\RXZLVKWRRSSRVHWKLV
          PRWLRQ\RXPXVWILOHDQGVHUYHDUHVSRQVHQRODWHUWKDQ GDWH      DQG WLPH DQG\RX
          PD\DSSHDUDWWKHKHDULQJ

     D        $QDSSOLFDWLRQIRURUGHUVHWWLQJKHDULQJRQVKRUWHQHGQRWLFHZDVQRWUHTXLUHG DFFRUGLQJWRWKHFDOHQGDULQJ
               SURFHGXUHVRIWKHDVVLJQHGMXGJH 

     E        $QDSSOLFDWLRQIRURUGHUVHWWLQJKHDULQJRQVKRUWHQHGQRWLFHZDVILOHGDQGZDVJUDQWHGE\WKHFRXUWDQGVXFK
               PRWLRQDQGRUGHUKDYHEHHQRUDUHEHLQJVHUYHGXSRQWKH'HEWRUDQGXSRQWKHWUXVWHH LIDQ\ 

     F        $QDSSOLFDWLRQIRURUGHUVHWWLQJKHDULQJRQVKRUWHQHGQRWLFHZDVILOHGDQGUHPDLQVSHQGLQJ$IWHUWKHFRXUW
               UXOHVRQWKDWDSSOLFDWLRQ\RXZLOOEHVHUYHGZLWKDQRWKHUQRWLFHRUDQRUGHUWKDWVSHFLILHVWKHGDWHWLPHDQG
               SODFHRIWKHKHDULQJRQWKHDWWDFKHGPRWLRQDQGWKHGHDGOLQHIRUILOLQJDQGVHUYLQJDZULWWHQRSSRVLWLRQWRWKH
               PRWLRQ


     'DWH 06/04/2019                                                             STECKBAUER WEINHART, LLP
                                                                                   3ULQWHGQDPHRIODZILUP LIDSSOLFDEOH 

                                                                                   BARRY S. GLASER
                                                                                   3ULQWHGQDPHRILQGLYLGXDO0RYDQWRUDWWRUQH\IRU0RYDQW



                                                                                   /s/ Barry S. Glaser
                                                                                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                   6LJQDWXUHRILQGLYLGXDO0RYDQWRUDWWRUQH\IRU0RYDQW




          7KLVIRUPLVPDQGDWRU\,WKDVEHHQDSSURYHGIRUXVHE\WKH8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH&HQWUDO'LVWULFWRI&DOLIRUQLD

-XQH                                                              3DJH                                         )5)653027,21
          Case 6:19-bk-14124-WJ                     Doc 24 Filed 06/05/19 Entered 06/05/19 11:20:46                                      Desc
                                                     Main Document    Page 3 of 38

              027,21)255(/,())5207+($8720$7,&67$<$6725($/3523(57<
 0RYDQWLVWKH
           +ROGHU0RYDQWKDVSK\VLFDOSRVVHVVLRQRIDSURPLVVRU\QRWHWKDWHLWKHU  QDPHV0RYDQWDVWKHSD\HHXQGHU
           WKHSURPLVVRU\QRWHRU  LVLQGRUVHGWR0RYDQWRULQGRUVHGLQEODQNRUSD\DEOHWREHDUHU
           %HQHILFLDU\0RYDQWLVHLWKHU  QDPHGDVEHQHILFLDU\LQWKHVHFXULW\LQVWUXPHQWRQWKHVXEMHFWSURSHUW\ HJ
           PRUWJDJHRUGHHGRIWUXVW RU  LVWKHDVVLJQHHRIWKHEHQHILFLDU\
           6HUYLFLQJDJHQWDXWKRUL]HGWRDFWRQEHKDOIRIWKH+ROGHURU%HQHILFLDU\
         X 2WKHU VSHFLI\ 
           holder of secured statutory real property tax liens.

 7KH3URSHUW\DW,VVXH 3URSHUW\ 

    D $GGUHVV

          6WUHHWDGGUHVV SEE ATTACHED
          8QLWVXLWHQXPEHU
          &LW\VWDWH]LSFRGH

    E /HJDOGHVFULSWLRQRUGRFXPHQWUHFRUGLQJQXPEHU LQFOXGLQJFRXQW\RIUHFRUGLQJ DVVHWIRUWKLQ0RYDQW¶VGHHGRI
       WUXVW DWWDFKHGDV([KLELW     

 %DQNUXSWF\&DVH+LVWRU\

    D $ YROXQWDU\ LQYROXQWDU\EDQNUXSWF\SHWLWLRQXQGHUFKDSWHU                                             
       ZDVILOHGRQ GDWH  05/11/2019
                                 

    E          $QRUGHUWRFRQYHUWWKLVFDVHWRFKDSWHU                                ZDVHQWHUHGRQ GDWH                   
    F          $SODQLIDQ\ZDVFRQILUPHGRQ GDWH                              

 *URXQGVIRU5HOLHIIURP6WD\

    D          3XUVXDQWWR86& G  FDXVHH[LVWVWRJUDQW0RYDQWUHOLHIIURPVWD\DVIROORZV
                   0RYDQW¶VLQWHUHVWLQWKH3URSHUW\LVQRWDGHTXDWHO\SURWHFWHG
                $        0RYDQW¶VLQWHUHVWLQWKH3URSHUW\LVQRWSURWHFWHGE\DQDGHTXDWHHTXLW\FXVKLRQ
                %        7KHIDLUPDUNHWYDOXHRIWKH3URSHUW\LVGHFOLQLQJDQGSD\PHQWVDUHQRWEHLQJPDGHWR0RYDQW
                          VXIILFLHQWWRSURWHFW0RYDQW¶VLQWHUHVWDJDLQVWWKDWGHFOLQH
                &        3URRIRILQVXUDQFHUHJDUGLQJWKH3URSHUW\KDVQRWEHHQSURYLGHGWR0RYDQWGHVSLWHWKH'HEWRU¶V
                          REOLJDWLRQWRLQVXUHWKHFROODWHUDOXQGHUWKHWHUPVRI0RYDQW¶VFRQWUDFWZLWKWKH'HEWRU
                   7KHEDQNUXSWF\FDVHZDVILOHGLQEDGIDLWK
                $        0RYDQWLVWKHRQO\FUHGLWRURURQHRIYHU\IHZFUHGLWRUVOLVWHGRUVFKHGXOHGLQWKH'HEWRU¶VFDVH
                          FRPPHQFHPHQWGRFXPHQWV
                %        7KH3URSHUW\ZDVWUDQVIHUUHGWRWKH'HEWRUHLWKHUMXVWEHIRUHWKHEDQNUXSWF\ILOLQJRUDIWHUWKHILOLQJ
                &        $QRQLQGLYLGXDOHQWLW\ZDVFUHDWHGMXVWSULRUWRWKHEDQNUXSWF\SHWLWLRQGDWHIRUWKHVROHSXUSRVHRI
                          ILOLQJWKLVEDQNUXSWF\FDVH
                '        2WKHUEDQNUXSWF\FDVHVKDYHEHHQILOHGLQZKLFKDQLQWHUHVWLQWKH3URSHUW\ZDVDVVHUWHG
                (        7KH'HEWRUILOHGRQO\DIHZFDVHFRPPHQFHPHQWGRFXPHQWVZLWKWKHEDQNUXSWF\SHWLWLRQ6FKHGXOHV
                          DQGWKHVWDWHPHQWRIILQDQFLDODIIDLUV RUFKDSWHUSODQLIDSSURSULDWH KDYHQRWEHHQILOHG
                )        2WKHU VHHDWWDFKHGFRQWLQXDWLRQSDJH 


          7KLVIRUPLVPDQGDWRU\,WKDVEHHQDSSURYHGIRUXVHE\WKH8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH&HQWUDO'LVWULFWRI&DOLIRUQLD

-XQH                                                              3DJH                                         )5)653027,21
          Case 6:19-bk-14124-WJ                     Doc 24 Filed 06/05/19 Entered 06/05/19 11:20:46                                      Desc
                                                     Main Document    Page 4 of 38
                    &KDSWHURUFDVHVRQO\ 
                $        $OOSD\PHQWVRQDFFRXQWRIWKH3URSHUW\DUHEHLQJPDGHWKURXJKWKHSODQ
                             3UHFRQILUPDWLRQ 3RVWFRQILUPDWLRQSODQSD\PHQWVKDYHQRWEHHQPDGHWRWKHFKDSWHU
                          WUXVWHHRUFKDSWHUWUXVWHH

                %        3RVWSHWLWLRQPRUWJDJHSD\PHQWVGXHRQWKHQRWHVHFXUHGE\DGHHGRIWUXVWRQWKH3URSHUW\KDYHQRW
                          EHHQPDGHWR0RYDQW
                   7KH'HEWRUILOHGD6WDWHPHQWRI,QWHQWLRQVWKDWLQGLFDWHVWKH'HEWRULQWHQGVWRVXUUHQGHUWKH3URSHUW\

                   7KH0RYDQWUHJDLQHGSRVVHVVLRQRIWKH3URSHUW\RQ GDWH                                     
                     ZKLFKLV SUHSHWLWLRQ SRVWSHWLWLRQ

                   )RURWKHUFDXVHIRUUHOLHIIURPVWD\VHHDWWDFKHGFRQWLQXDWLRQSDJH

     E         3XUVXDQWWR86& G  $ WKH'HEWRUKDVQRHTXLW\LQWKH3URSHUW\DQGSXUVXDQWWR
                  G  % WKH3URSHUW\LVQRWQHFHVVDU\WRDQHIIHFWLYHUHRUJDQL]DWLRQ

     F         3XUVXDQWWR86& G  WKH'HEWRUKDVIDLOHGZLWKLQWKHODWHURIGD\VDIWHUWKHRUGHUIRUUHOLHIRU
                GD\VDIWHUWKHFRXUWGHWHUPLQHGWKDWWKH3URSHUW\TXDOLILHVDV³VLQJOHDVVHWUHDOHVWDWH´DVGHILQHGLQ
                86& % WRILOHDUHDVRQDEOHSODQRIUHRUJDQL]DWLRQRUWRFRPPHQFHPRQWKO\SD\PHQWV

     G         3XUVXDQWWR86& G  WKH'HEWRU¶VILOLQJRIWKHEDQNUXSWF\SHWLWLRQZDVSDUWRIDVFKHPHWRGHOD\
                KLQGHURUGHIUDXGFUHGLWRUVWKDWLQYROYHG
                   7KHWUDQVIHURIDOORUSDUWRZQHUVKLSRIRURWKHULQWHUHVWLQWKH3URSHUW\ZLWKRXWWKHFRQVHQWRI0RYDQWRU
                     FRXUWDSSURYDORU
                   0XOWLSOHEDQNUXSWF\FDVHVDIIHFWLQJWKH3URSHUW\

        *URXQGVIRU$QQXOPHQWRIWKH6WD\0RYDQWWRRNSRVWSHWLWLRQDFWLRQVDJDLQVWWKH3URSHUW\RUWKH'HEWRU

     D         7KHVHDFWLRQVZHUHWDNHQEHIRUH0RYDQWNQHZWKHEDQNUXSWF\FDVHKDGEHHQILOHGDQG0RYDQWZRXOGKDYH
                EHHQHQWLWOHGWRUHOLHIIURPWKHVWD\WRSURFHHGZLWKWKHVHDFWLRQV

     E         0RYDQWNQHZWKHEDQNUXSWF\FDVHKDGEHHQILOHGEXW0RYDQWSUHYLRXVO\REWDLQHGUHOLHIIURPVWD\WRSURFHHG
                ZLWKWKHVHHQIRUFHPHQWDFWLRQVLQSULRUEDQNUXSWF\FDVHVDIIHFWLQJWKH3URSHUW\DVVHWIRUWKLQ([KLELWBBBBB

     F         2WKHU VSHFLI\ 



 (YLGHQFHLQ6XSSRUWRI0RWLRQ 'HFODUDWLRQ V 0867EHVLJQHGXQGHUSHQDOW\RISHUMXU\DQGDWWDFKHGWRWKLV
   PRWLRQ
     D 7KH5($/3523(57<'(&/$5$7,21RQSDJHRIWKLVPRWLRQ
     E         6XSSOHPHQWDOGHFODUDWLRQ V 
     F         7KHVWDWHPHQWVPDGHE\'HEWRUXQGHUSHQDOW\RISHUMXU\FRQFHUQLQJ0RYDQW¶VFODLPVDQGWKH3URSHUW\DVVHW
                IRUWKLQ'HEWRU¶VFDVHFRPPHQFHPHQWGRFXPHQWV$XWKHQWLFDWHGFRSLHVRIWKHUHOHYDQWSRUWLRQVRIWKHFDVH
                FRPPHQFHPHQWGRFXPHQWVDUHDWWDFKHGDV([KLELW     
     G         2WKHU
                Declaration of Kelly R. McKee, and concurrently filed Request for Judicial Notice with attached
                documents.
        $QRSWLRQDO0HPRUDQGXPRI3RLQWVDQG$XWKRULWLHVLVDWWDFKHGWRWKLVPRWLRQ




          7KLVIRUPLVPDQGDWRU\,WKDVEHHQDSSURYHGIRUXVHE\WKH8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH&HQWUDO'LVWULFWRI&DOLIRUQLD

-XQH                                                              3DJH                                         )5)653027,21
         Case 6:19-bk-14124-WJ                     Doc 24 Filed 06/05/19 Entered 06/05/19 11:20:46                                      Desc
                                                    Main Document    Page 5 of 38
0RYDQWUHTXHVWVWKHIROORZLQJUHOLHI

 5HOLHIIURPWKHVWD\LVJUDQWHGXQGHU                86& G              86& G              86& G  

       0RYDQW DQGDQ\VXFFHVVRUVRUDVVLJQV PD\SURFHHGXQGHUDSSOLFDEOHQRQEDQNUXSWF\ODZWRHQIRUFHLWV
         UHPHGLHVWRIRUHFORVHXSRQDQGREWDLQSRVVHVVLRQRIWKH3URSHUW\

       0RYDQWRULWVDJHQWVPD\DWLWVRSWLRQRIIHUSURYLGHDQGHQWHULQWRDSRWHQWLDOIRUHEHDUDQFHDJUHHPHQWORDQ
         PRGLILFDWLRQUHILQDQFHDJUHHPHQWRURWKHUORDQZRUNRXWRUORVVPLWLJDWLRQDJUHHPHQW0RYDQWWKURXJKLWV
         VHUYLFLQJDJHQWPD\FRQWDFWWKH'HEWRUE\WHOHSKRQHRUZULWWHQFRUUHVSRQGHQFHWRRIIHUVXFKDQDJUHHPHQW

       &RQILUPDWLRQWKDWWKHUHLVQRVWD\LQHIIHFW

       7KHVWD\LVDQQXOOHGUHWURDFWLYHWRWKHEDQNUXSWF\SHWLWLRQGDWH$Q\SRVWSHWLWLRQDFWLRQVWDNHQE\0RYDQWWR
         HQIRUFHLWVUHPHGLHVUHJDUGLQJWKH3URSHUW\VKDOOQRWFRQVWLWXWHDYLRODWLRQRIWKHVWD\

       7KHFRGHEWRUVWD\RI86& D RU D LVWHUPLQDWHGPRGLILHGRUDQQXOOHGDVWRWKHFRGHEWRURQ
         WKHVDPHWHUPVDQGFRQGLWLRQVDVWRWKH'HEWRU

       7KHGD\VWD\SUHVFULEHGE\)5%3 D  LVZDLYHG

       $GHVLJQDWHGODZHQIRUFHPHQWRIILFHUPD\HYLFWWKH'HEWRUDQGDQ\RWKHURFFXSDQWIURPWKH3URSHUW\UHJDUGOHVV
         RIDQ\IXWXUHEDQNUXSWF\ILOLQJFRQFHUQLQJWKH3URSHUW\IRUDSHULRGRIGD\VIURPWKHKHDULQJRQWKLV0RWLRQ
             ZLWKRXWIXUWKHUQRWLFHRU   XSRQUHFRUGLQJRIDFRS\RIWKLVRUGHURUJLYLQJDSSURSULDWHQRWLFHRILWVHQWU\LQ
             FRPSOLDQFHZLWKDSSOLFDEOHQRQEDQNUXSWF\ODZ

       5HOLHIIURPWKHVWD\LVJUDQWHGXQGHU86& G  ,IUHFRUGHGLQFRPSOLDQFHZLWKDSSOLFDEOHVWDWHODZV
         JRYHUQLQJQRWLFHVRILQWHUHVWVRUOLHQVLQUHDOSURSHUW\WKHRUGHULVELQGLQJLQDQ\RWKHUFDVHXQGHUWKLVWLWOH
         SXUSRUWLQJWRDIIHFWWKH3URSHUW\ILOHGQRWODWHUWKDQ\HDUVDIWHUWKHGDWHRIWKHHQWU\RIWKHRUGHUE\WKHFRXUW
         H[FHSWWKDWDGHEWRULQDVXEVHTXHQWFDVHXQGHUWKLVWLWOHPD\PRYHIRUUHOLHIIURPWKHRUGHUEDVHGXSRQFKDQJHG
         FLUFXPVWDQFHVRUIRUJRRGFDXVHVKRZQDIWHUQRWLFHDQGKHDULQJ

      7KHRUGHULVELQGLQJDQGHIIHFWLYHLQDQ\EDQNUXSWF\FDVHFRPPHQFHGE\RUDJDLQVWDQ\GHEWRUZKRFODLPVDQ\
         LQWHUHVWLQWKH3URSHUW\IRUDSHULRGRIGD\VIURPWKHKHDULQJRIWKLV0RWLRQ
              ZLWKRXWIXUWKHUQRWLFHRU X XSRQUHFRUGLQJRIDFRS\RIWKLVRUGHURUJLYLQJDSSURSULDWHQRWLFHRILWVHQWU\LQ
              FRPSOLDQFHZLWKDSSOLFDEOHQRQEDQNUXSWF\ODZ

      7KHRUGHULVELQGLQJDQGHIIHFWLYHLQDQ\IXWXUHEDQNUXSWF\FDVHQRPDWWHUZKRWKHGHEWRUPD\EH
              ZLWKRXWIXUWKHUQRWLFHRU XSRQUHFRUGLQJRIDFRS\RIWKLVRUGHURUJLYLQJDSSURSULDWHQRWLFHRILWVHQWU\LQ
              FRPSOLDQFHZLWKDSSOLFDEOHQRQEDQNUXSWF\ODZ

      8SRQHQWU\RIWKHRUGHUIRUSXUSRVHVRI&DO&LY&RGHWKH'HEWRULVDERUURZHUDVGHILQHGLQ&DO&LY
         &RGH F  & 
      ,IUHOLHIIURPVWD\LVQRWJUDQWHGDGHTXDWHSURWHFWLRQVKDOOEHRUGHUHG

      6HHDWWDFKHGFRQWLQXDWLRQSDJHIRURWKHUUHOLHIUHTXHVWHG

      'DWH 06/04/2019                                                           STECKBAUER WEINHART, LLP
                                                                                  3ULQWHGQDPHRIODZILUP LIDSSOLFDEOH 
                                                                                  BARRY S. GLASER
                                                                                  3ULQWHGQDPHRILQGLYLGXDO0RYDQWRUDWWRUQH\IRU0RYDQW

                                                                                  /s/ Barry S. Glaser
                                                                                  6LJQDWXUHRILQGLYLGXDO0RYDQWRUDWWRUQH\IRU0RYDQW


         7KLVIRUPLVPDQGDWRU\,WKDVEHHQDSSURYHGIRUXVHE\WKH8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH&HQWUDO'LVWULFWRI&DOLIRUQLD

-XQH                                                             3DJH                                         )5)653027,21
           Case 6:19-bk-14124-WJ                     Doc 24 Filed 06/05/19 Entered 06/05/19 11:20:46                                        Desc
                                                      Main Document    Page 6 of 38

                                                 5($/3523(57<'(&/$5$7,21


, SULQWQDPHRI'HFODUDQW Kelly    R. McKee
                                    GHFODUH
                                                                            

 ,KDYHSHUVRQDONQRZOHGJHRIWKHPDWWHUVVHWIRUWKLQWKLVGHFODUDWLRQDQGLIFDOOHGXSRQWRWHVWLI\,FRXOGDQGZRXOG
     FRPSHWHQWO\WHVWLI\WKHUHWR,DPRYHU\HDUVRIDJH,KDYHNQRZOHGJHUHJDUGLQJ0RYDQW¶VLQWHUHVWLQWKHUHDO
     SURSHUW\WKDWLVWKHVXEMHFWRIWKLV0RWLRQ 3URSHUW\ EHFDXVH VSHFLI\ 
     
     D     ,DPWKH0RYDQW
     
     E     ,DPHPSOR\HGE\0RYDQWDV VWDWHWLWOHDQGFDSDFLW\ 
     
     
     F     2WKHU VSHFLI\ Tax Sale Manager for moving Party, the County of San Bernardino Treasurer-Tax Collector

 D      ,DPRQHRIWKHFXVWRGLDQVRIWKHERRNVUHFRUGVDQGILOHVRI0RYDQWWKDWSHUWDLQWRORDQVDQGH[WHQVLRQVRI
              FUHGLWJLYHQWR'HEWRUFRQFHUQLQJWKH3URSHUW\,KDYHSHUVRQDOO\ZRUNHGRQWKHERRNVUHFRUGVDQGILOHVDQG
              DVWRWKHIROORZLQJIDFWV,NQRZWKHPWREHWUXHRIP\RZQNQRZOHGJHRU,KDYHJDLQHGNQRZOHGJHRIWKHP
              IURPWKHEXVLQHVVUHFRUGVRI0RYDQWRQEHKDOIRI0RYDQW7KHVHERRNVUHFRUGVDQGILOHVZHUHPDGHDWRU
              DERXWWKHWLPHRIWKHHYHQWVUHFRUGHGDQGZKLFKDUHPDLQWDLQHGLQWKHRUGLQDU\FRXUVHRI0RYDQW¶VEXVLQHVV
              DWRUQHDUWKHWLPHRIWKHDFWLRQVFRQGLWLRQVRUHYHQWVWRZKLFKWKH\UHODWH$Q\VXFKGRFXPHQWZDV
              SUHSDUHGLQWKHRUGLQDU\FRXUVHRIEXVLQHVVRI0RYDQWE\DSHUVRQZKRKDGSHUVRQDONQRZOHGJHRIWKHHYHQW
              EHLQJUHFRUGHGDQGKDGRUKDVDEXVLQHVVGXW\WRUHFRUGDFFXUDWHO\VXFKHYHQW7KHEXVLQHVVUHFRUGVDUH
              DYDLODEOHIRULQVSHFWLRQDQGFRSLHVFDQEHVXEPLWWHGWRWKHFRXUWLIUHTXLUHG
     
     E  2WKHU VHHDWWDFKHG 
             I am one of the custodians of the books, records and files of Movant that pertain to real property taxes owed
             on the Property.
 7KH0RYDQWLV
     
     D     +ROGHU0RYDQWKDVSK\VLFDOSRVVHVVLRQRIDSURPLVVRU\QRWHWKDW  QDPHV0RYDQWDVWKHSD\HHXQGHUWKH
              SURPLVVRU\QRWHRU  LVLQGRUVHGWR0RYDQWRULQGRUVHGLQEODQNRUSD\DEOHWREHDUHU$WUXHDQGFRUUHFW
              FRS\RIWKHQRWHZLWKDIIL[HGDOORQJHVLQGRUVHPHQWVLVDWWDFKHGDV([KLELW     
     E     %HQHILFLDU\0RYDQWLVHLWKHU  QDPHGDVEHQHILFLDU\LQWKHVHFXULW\LQVWUXPHQWRQWKHVXEMHFWSURSHUW\
               HJPRUWJDJHRUGHHGRIWUXVW RU  LVWKHDVVLJQHHRIWKHEHQHILFLDU\7UXHDQGFRUUHFWFRSLHVRIWKH
              UHFRUGHGVHFXULW\LQVWUXPHQWDQGDVVLJQPHQWVDUHDWWDFKHGDV([KLELW     
     F     6HUYLFLQJDJHQWDXWKRUL]HGWRDFWRQEHKDOIRIWKH
                    +ROGHU
                    %HQHILFLDU\
     G     2WKHU VSHFLI\ holder of statutory secured real property tax liens.
             
 D    7KHDGGUHVVRIWKH3URSHUW\LV
           6WUHHWDGGUHVV SEE ATTACHED
           8QLWVXLWHQR
           &LW\VWDWH]LSFRGH
                            
     E 7KHOHJDOGHVFULSWLRQRIWKH3URSHUW\RUGRFXPHQWUHFRUGLQJQXPEHU LQFOXGLQJFRXQW\RIUHFRUGLQJ VHWIRUWKLQWKH
         0RYDQW¶VGHHGRIWUXVWLV
         
         
         
         
         
        7KLVIRUPLVPDQGDWRU\,WKDVEHHQDSSURYHGIRUXVHE\WKH8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH&HQWUDO'LVWULFWRI&DOLIRUQLD
                                                                        
-XQH                                                          3DJH                                         )5)653027,21

          Case 6:19-bk-14124-WJ                 Doc 24 Filed 06/05/19 Entered 06/05/19 11:20:46                                                  Desc
                                                 Main Document    Page 7 of 38
 7\SHRISURSHUW\ FKHFNDOODSSOLFDEOHER[HV 

     D  'HEWRU¶VSULQFLSDOUHVLGHQFH                                E         2WKHUUHVLGHQFH
     F  0XOWLXQLWUHVLGHQWLDO                                      G         &RPPHUFLDO
     H  ,QGXVWULDO                                                  I         9DFDQWODQG
     J  2WKHU VSHFLI\ 

 1DWXUHRIWKH'HEWRU¶VLQWHUHVWLQWKH3URSHUW\

    D    6ROHRZQHU
    E         &RRZQHU V  VSHFLI\ 
    F         /LHQKROGHU VSHFLI\ 
    G         2WKHU VSHFLI\ 
    H         7KH'HEWRU   GLG    GLGQRWOLVWWKH3URSHUW\LQWKH'HEWRU¶VVFKHGXOHV
    I         7KH'HEWRUDFTXLUHGWKHLQWHUHVWLQWKH3URSHUW\E\             JUDQWGHHG           TXLWFODLPGHHG           WUXVWGHHG
              7KHGHHGZDVUHFRUGHGRQ GDWH      

 0RYDQWKROGVD     GHHGRIWUXVW            MXGJPHQWOLHQ          RWKHU VSHFLI\  secured      statutory real property
                                                                                                       tax liens 
                                                                                                                                           
    WKDWHQFXPEHUVWKH3URSHUW\
    D         $WUXHDQGFRUUHFWFRS\RIWKHGRFXPHQWDVUHFRUGHGLVDWWDFKHGDV([KLELW     
    E         $WUXHDQGFRUUHFWFRS\RIWKHSURPLVVRU\QRWHRURWKHUGRFXPHQWWKDWHYLGHQFHVWKH0RYDQW¶VFODLPLV
                 DWWDFKHGDV([KLELW     
    F         $WUXHDQGFRUUHFWFRS\RIWKHDVVLJQPHQW V WUDQVIHUULQJWKHEHQHILFLDOLQWHUHVWXQGHUWKHQRWHDQGGHHGRI
                 WUXVWWR0RYDQWLVDWWDFKHGDV([KLELW     

 $PRXQWRI0RYDQW¶VFODLPZLWKUHVSHFWWRWKH3URSHUW\
                                                                        35(3(7,7,21                    32673(7,7,21                           727$/
    D       3ULQFLSDO                                                                                                            
    E       $FFUXHGLQWHUHVW                                                                                                     
    F       /DWHFKDUJHV                                                                                                          
    G       &RVWV DWWRUQH\¶VIHHVIRUHFORVXUHIHHVRWKHU                                                                         
             FRVWV                                                                                                                
    H       $GYDQFHV SURSHUW\WD[HVLQVXUDQFH                                                                                  
    I       /HVVVXVSHQVHDFFRXQWRUSDUWLDOEDODQFHSDLG          >@   >@   >@
    J       727$/&/$,0DVRI GDWH                                                                                             
    K         /RDQLVDOOGXHDQGSD\DEOHEHFDXVHLWPDWXUHGRQ GDWH      
        
 6WDWXVRI0RYDQW¶VIRUHFORVXUHDFWLRQVUHODWLQJWRWKH3URSHUW\ ILOOWKHGDWHRUFKHFNWKHER[FRQILUPLQJQRVXFKDFWLRQ
    KDVRFFXUUHG 
    D 1RWLFHRIGHIDXOWUHFRUGHGRQ GDWH      RU        QRQHUHFRUGHG
    E 1RWLFHRIVDOHUHFRUGHGRQ GDWH      RU        QRQHUHFRUGHG
    F )RUHFORVXUHVDOHRULJLQDOO\VFKHGXOHGIRU GDWH      RU             QRQHVFKHGXOHG
    G )RUHFORVXUHVDOHFXUUHQWO\VFKHGXOHGIRU GDWH      RU             QRQHVFKHGXOHG
    H )RUHFORVXUHVDOHDOUHDG\KHOGRQ GDWH      RU          QRQHKHOG
    I 7UXVWHH¶VGHHGXSRQVDOHDOUHDG\UHFRUGHGRQ GDWH      RU                  QRQHUHFRUGHG
    

        7KLVIRUPLVPDQGDWRU\,WKDVEHHQDSSURYHGIRUXVHE\WKH8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH&HQWUDO'LVWULFWRI&DOLIRUQLD
                                                                        
-XQH                                                          3DJH                                         )5)653027,21

          Case 6:19-bk-14124-WJ                      Doc 24 Filed 06/05/19 Entered 06/05/19 11:20:46                                      Desc
                                                      Main Document    Page 8 of 38
 $WWDFKHG RSWLRQDO DV([KLELW     LVDWUXHDQGFRUUHFWFRS\RID32673(7,7,21VWDWHPHQWRIDFFRXQWWKDW
     DFFXUDWHO\UHIOHFWVWKHGDWHVDQGDPRXQWVRIDOOFKDUJHVDVVHVVHGWRDQGSD\PHQWVPDGHE\WKH'HEWRUVLQFHWKH
     EDQNUXSWF\SHWLWLRQGDWH
     
  FKDSWHUDQGFDVHVRQO\ 6WDWXVRI0RYDQW¶VORDQ
    D $PRXQWRIFXUUHQWPRQWKO\SD\PHQWDVRIWKHGDWHRIWKLVGHFODUDWLRQ     IRUWKHPRQWKRI
               
    E 1XPEHURISD\PHQWVWKDWKDYHFRPHGXHDQGZHUHQRWPDGH     7RWDODPRXQW     
    F )XWXUHSD\PHQWVGXHE\WLPHRIDQWLFLSDWHGKHDULQJGDWH LIDSSOLFDEOH 
          $QDGGLWLRQDOSD\PHQWRI     ZLOOFRPHGXHRQ GDWH      DQGRQWKH     GD\
          RIHDFKPRQWKWKHUHDIWHU,IWKHSD\PHQWLVQRWUHFHLYHGZLWKLQ     GD\VRIVDLGGXHGDWHDODWHFKDUJHRI
               ZLOOEHFKDUJHGWRWKHORDQ

    G 7KHIDLUPDUNHWYDOXHRIWKH3URSHUW\LV     HVWDEOLVKHGE\
                   $QDSSUDLVHU¶VGHFODUDWLRQZLWKDSSUDLVDOLVDWWDFKHGDV([KLELW     
                   $UHDOHVWDWHEURNHURURWKHUH[SHUW¶VGHFODUDWLRQUHJDUGLQJYDOXHLVDWWDFKHGDV([KLELW     
                   $WUXHDQGFRUUHFWFRS\RIUHOHYDQWSRUWLRQ V RIWKH'HEWRU¶VVFKHGXOHVLVDWWDFKHGDV([KLELW     
              
                2WKHU VSHFLI\ 
                 
                 
    H &DOFXODWLRQRIHTXLW\HTXLW\FXVKLRQLQ3URSHUW\
        
        %DVHGXSRQ DSUHOLPLQDU\WLWOHUHSRUW WKH'HEWRU¶VDGPLVVLRQVLQWKHVFKHGXOHVILOHGLQWKLVFDVHWKH
        3URSHUW\LVVXEMHFWWRWKHIROORZLQJGHHG V RIWUXVWRUOLHQ V LQWKHDPRXQWVVSHFLILHGVHFXULQJWKHGHEWDJDLQVW
        WKH3URSHUW\
                                                                                        $PRXQWDV6FKHGXOHG               $PRXQWNQRZQWR
                                                  1DPHRI+ROGHU
                                                                                             E\'HEWRU LIDQ\          'HFODUDQWDQG6RXUFH
      VWGHHGRIWUXVW                                                                                            
      QGGHHGRIWUXVW                                                                                            
      UGGHHGRIWUXVW                                                                                            
      -XGJPHQWOLHQV                                                                                               
      7D[HV                                                                                                        
      2WKHU                                                                                                        
      727$/'(%7
        
    I (YLGHQFHHVWDEOLVKLQJWKHH[LVWHQFHRIWKHVHGHHG V RIWUXVWDQGOLHQ V LVDWWDFKHGDV([KLELW     DQG
        FRQVLVWVRI
                   3UHOLPLQDU\WLWOHUHSRUW
                   5HOHYDQWSRUWLRQVRIWKH'HEWRU¶VVFKHGXOHV
                   2WKHU VSHFLI\ 

    J         86& G  (TXLW\&XVKLRQ
                ,FDOFXODWHWKDWWKHYDOXHRIWKH³HTXLW\FXVKLRQ´LQWKH3URSHUW\H[FHHGLQJ0RYDQW¶VGHEWDQGDQ\OLHQ V 
                 VHQLRUWR0RYDQW¶VGHEWLV     DQGLV     RIWKHIDLUPDUNHWYDOXH
                 RIWKH3URSHUW\

    K         86& G  $ (TXLW\
                 %\VXEWUDFWLQJWKHWRWDODPRXQWRIDOOOLHQVRQWKH3URSHUW\IURPWKHYDOXHRIWKH3URSHUW\DVVHWIRUWKLQ
                 3DUDJUDSK H DERYH,FDOFXODWHWKDWWKH'HEWRU¶VHTXLW\LQWKH3URSHUW\LV     
                 

        7KLVIRUPLVPDQGDWRU\,WKDVEHHQDSSURYHGIRUXVHE\WKH8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH&HQWUDO'LVWULFWRI&DOLIRUQLD
                                                                        
-XQH                                                          3DJH                                         )5)653027,21

              Case 6:19-bk-14124-WJ                Doc 24 Filed 06/05/19 Entered 06/05/19 11:20:46                                       Desc
                                                    Main Document    Page 9 of 38
       L       (VWLPDWHGFRVWVRIVDOH      HVWLPDWHEDVHGXSRQ     RIHVWLPDWHGJURVVVDOHV
                  SULFH 
       M       7KHIDLUPDUNHWYDOXHRIWKH3URSHUW\LVGHFOLQLQJEHFDXVH
                  
                  
                  
          &KDSWHUDQGFDVHVRQO\ 6WDWXVRI0RYDQW¶VORDQDQGRWKHUEDQNUXSWF\FDVHLQIRUPDWLRQ
       D $ D PHHWLQJRIFUHGLWRUVLVFXUUHQWO\VFKHGXOHGIRU RUFRQFOXGHGRQ WKHIROORZLQJGDWH     
           $SODQFRQILUPDWLRQKHDULQJFXUUHQWO\VFKHGXOHGIRU RUFRQFOXGHGRQ WKHIROORZLQJGDWH     
           $SODQZDVFRQILUPHGRQWKHIROORZLQJGDWH LIDSSOLFDEOH      
       E 3RVWSHWLWLRQSUHFRQILUPDWLRQSD\PHQWVGXH%875(0$,1,1*813$,'VLQFHWKHILOLQJRIWKHFDVH
               1XPEHURI      1XPEHURI      $PRXQWRI(DFK3D\PHQW
                                                                                            7RWDO
                3D\PHQWV    /DWH&KDUJHV         RU/DWH&KDUJH
                                                                              
                                                                              
                                                                              
                                                                              
                                                                              
                                                                              
                                                                              
                                                                              
              6HHDWWDFKPHQWIRUDGGLWLRQDOEUHDNGRZQRILQIRUPDWLRQDWWDFKHGDV([KLELWBBBBBB 
       F 3RVWSHWLWLRQSRVWFRQILUPDWLRQSD\PHQWVGXH%875(0$,1,1*813$,'VLQFHWKHILOLQJRIWKHFDVH
               1XPEHURI      1XPEHURI      $PRXQWRIHDFK3D\PHQW
                                                                                            7RWDO
                3D\PHQWV    /DWH&KDUJHV         RU/DWH&KDUJH
                                                                              
                                                                              
                                                                              
                                                                              
                                                                              
                                                                              
                                                                              
                                                                              
       G 3RVWSHWLWLRQDGYDQFHVRURWKHUFKDUJHVGXHEXWXQSDLG                                     
            )RUGHWDLOVRIW\SHDQGDPRXQWVHH([KLELW     
       H $WWRUQH\V¶IHHVDQGFRVWV                                                                 
            )RUGHWDLOVRIW\SHDQGDPRXQWVHH([KLELWBBBBB 
       I /HVVVXVSHQVHDFFRXQWRUSDUWLDOSDLGEDODQFH                                             >     @
                               727$/32673(7,7,21'(/,148(1&<                                       
       J )XWXUHSD\PHQWVGXHE\WLPHRIDQWLFLSDWHGKHDULQJGDWH LIDSSOLFDEOH      
           $QDGGLWLRQDOSD\PHQWRI     ZLOOFRPHGXHRQ     DQGRQ
           WKH     GD\RIHDFKPRQWKWKHUHDIWHU,IWKHSD\PHQWLVQRWUHFHLYHGE\WKH     GD\RIWKHPRQWKDODWH
           FKDUJHRI     ZLOOEHFKDUJHGWRWKHORDQ
           
       K $PRXQWDQGGDWHRIWKHODVWSRVWSHWLWLRQSD\PHQWVUHFHLYHGIURPWKH'HEWRULQJRRGIXQGVUHJDUGOHVVRIKRZ
           DSSOLHG LIDSSOLFDEOH 
                   UHFHLYHGRQ GDWH      
                   UHFHLYHGRQ GDWH      
                   UHFHLYHGRQ GDWH      
       L      7KHHQWLUHFODLPLVSURYLGHGIRULQWKHFKDSWHURUSODQDQGSRVWSHWLWLRQSODQSD\PHQWVDUHGHOLQTXHQW
                 $SODQSD\PHQWKLVWRU\LVDWWDFKHGDV([KLELW     6HHDWWDFKHGGHFODUDWLRQ V RIFKDSWHUWUXVWHHRU
                 WUXVWHHUHJDUGLQJUHFHLSWRISD\PHQWVXQGHUWKHSODQ DWWDFK/%5IRUP)'(&$*(1775867(( 
        7KLVIRUPLVPDQGDWRU\,WKDVEHHQDSSURYHGIRUXVHE\WKH8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH&HQWUDO'LVWULFWRI&DOLIRUQLD
                                                                        
-XQH                                                          3DJH                                         )5)653027,21

           Case 6:19-bk-14124-WJ                             Doc 24 Filed 06/05/19 Entered 06/05/19 11:20:46                                                      Desc
                                                             Main Document    Page 10 of 38
      3URRIRILQVXUDQFHUHJDUGLQJWKH3URSHUW\KDVQRWEHHQSURYLGHGWR0RYDQWGHVSLWHWKH'HEWRU¶VREOLJDWLRQWR
           LQVXUHWKHFROODWHUDOXQGHUWKHWHUPVRI0RYDQW¶VFRQWUDFWZLWKWKH'HEWRU

      7KHFRXUWGHWHUPLQHGRQ GDWH      WKDWWKH3URSHUW\TXDOLILHVDV³VLQJOHDVVHWUHDOHVWDWH´DVGHILQHGLQ
           86& % 0RUHWKDQGD\VKDYHSDVVHGVLQFHWKHILOLQJRIWKHEDQNUXSWF\SHWLWLRQPRUHWKDQ
           GD\VKDYHSDVVHGVLQFHWKHFRXUWGHWHUPLQHGWKDWWKH3URSHUW\TXDOLILHVDVVLQJOHDVVHWUHDOHVWDWHWKH'HEWRU
           KDVQRWILOHGDSODQRIUHRUJDQL]DWLRQWKDWKDVDUHDVRQDEOHSRVVLELOLW\RIEHLQJFRQILUPHGZLWKLQDUHDVRQDEOH
           WLPHRUWKH'HEWRUKDVQRWFRPPHQFHGPRQWKO\SD\PHQWVWR0RYDQWDVUHTXLUHGE\86& G  

      7KH'HEWRU¶VLQWHQWLVWRVXUUHQGHUWKH3URSHUW\$WUXHDQGFRUUHFWFRS\RIWKH'HEWRU¶VVWDWHPHQWRILQWHQWLRQVLV
           DWWDFKHGDV([KLELW     

      0RYDQWUHJDLQHGSRVVHVVLRQRIWKH3URSHUW\RQ GDWH      ZKLFKLV                                    SUHSHWLWLRQ         SRVWSHWLWLRQ

        7KHEDQNUXSWF\FDVHZDVILOHGLQEDGIDLWK
             
      D      0RYDQWLVWKHRQO\FUHGLWRURURQHRIIHZFUHGLWRUVOLVWHGLQWKH'HEWRU¶VFDVHFRPPHQFHPHQWGRFXPHQWV
             
      E      2WKHUEDQNUXSWF\FDVHVKDYHEHHQILOHGLQZKLFKDQLQWHUHVWLQWKH3URSHUW\ZDVDVVHUWHG
             
       F      7KH'HEWRUILOHGRQO\DIHZFDVHFRPPHQFHPHQWGRFXPHQWV6FKHGXOHVDQGDVWDWHPHQWRIILQDQFLDODIIDLUV
                  RUFKDSWHUSODQLIDSSURSULDWH KDYHQRWEHHQILOHG
             
       G      2WKHU VSHFLI\ 
             
             
             

      7KHILOLQJRIWKHEDQNUXSWF\SHWLWLRQZDVSDUWRIDVFKHPHWRGHOD\KLQGHURUGHIUDXGFUHGLWRUVWKDWLQYROYHG
           D        7KHWUDQVIHURIDOORUSDUWRZQHUVKLSRIRURWKHULQWHUHVWLQWKH3URSHUW\ZLWKRXWWKHFRQVHQWRI0RYDQWRU
                       FRXUWDSSURYDO6HHDWWDFKHGFRQWLQXDWLRQSDJHIRUIDFWVHVWDEOLVKLQJWKHVFKHPH
           E        0XOWLSOHEDQNUXSWF\FDVHVDIIHFWLQJWKH3URSHUW\LQFOXGH
                   &DVHQDPHIn re 
                                            Brigitte Lyn Lamonte                                                                                                                    
                      &KDSWHU7     &DVHQXPEHU6:96-bk-31622-RA
                                                                           
                      'DWHGLVPLVVHG 02/24/1997
                                                     'DWHGLVFKDUJHG      'DWHILOHG     
                      5HOLHIIURPVWD\UHJDUGLQJWKH3URSHUW\ ZDV ZDVQRWJUDQWHG

                   &DVHQDPHIn re    Brigitte Lyn Lamonte
                                            
                                                                      6:16-bk-17364-SC
                      &KDSWHU7     &DVHQXPEHU     
                      'DWHGLVPLVVHG 09/14/2016
                                                      'DWHGLVFKDUJHG      'DWHILOHG     
                      5HOLHIIURPVWD\UHJDUGLQJWKH3URSHUW\ ZDV ZDVQRWJUDQWHG

                   &DVHQDPH     
                      &KDSWHU      &DVHQXPEHU     
                      'DWHGLVPLVVHG            'DWHGLVFKDUJHG      'DWHILOHG     
                      5HOLHIIURPVWD\UHJDUGLQJWKH3URSHUW\ ZDV ZDVQRWJUDQWHG

                  6HHDWWDFKHGFRQWLQXDWLRQSDJHIRULQIRUPDWLRQDERXWRWKHUEDQNUXSWF\FDVHVDIIHFWLQJWKH3URSHUW\
                  6HHDWWDFKHGFRQWLQXDWLRQSDJHIRUIDFWVHVWDEOLVKLQJWKDWWKHPXOWLSOHEDQNUXSWF\FDVHVZHUHSDUWRID
                   VFKHPHWRGHOD\KLQGHURUGHIUDXGFUHGLWRUV

                                               


        7KLVIRUPLVPDQGDWRU\,WKDVEHHQDSSURYHGIRUXVHE\WKH8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH&HQWUDO'LVWULFWRI&DOLIRUQLD
                                                                        
-XQH                                                          3DJH                                        )5)653027,21

Case 6:19-bk-14124-WJ   Doc 24 Filed 06/05/19 Entered 06/05/19 11:20:46   Desc
                        Main Document    Page 11 of 38
Case 6:19-bk-14124-WJ        Doc 24 Filed 06/05/19 Entered 06/05/19 11:20:46        Desc
                             Main Document    Page 12 of 38


                                        ATTACHMENT

Twenty-Nine (29) Properties at Issue:

PROPERTY 1.:
Street address: 9 Fredalba Rd.
Unit/suite number:
City, state, zip code: Running Springs, CA 92382 (APN 0296-XXX-XX-XXXX)

Legal description:
Ptn Nw 1/4 Sec 6 Tp 1N R 2W And Ptn Blk A Assessors Map No 10 Lying Within Sw 1/4 Sec 6
Tp 1N R 2W Desc As Com At W 1/4 Cor Sd Sec Th S 00 Deg 03 Min 12 Seconds E Alg W Li
Sd Sw 1/4 Sd Sec 25.55 Ft To Sw Cor Sd Blk A Th E Alg S Li Sd Blk A 466.03 Ft To True Pob
Th Cont E Alg S Li Sd Blk A 86.10 Ft Th N 13 Deg 05 Min 50 Seconds E 94.61 Ft Th N 16 Deg
25 Min 59 Seconds E 28.45 Ft To Nw Cor Of Land Desc In Book 686 Page 229 Of Deeds Th N
10 Deg 28 Min 06 Seconds E 38 Ft Alg E Li Of Land Desc In Book 737 Page 182 Of Deeds To
Ne Cor Sd Land Th N 46 26 Min 54 Seconds W Alg Nly Li Sd Land 21.58 Ft Th S 33 Deg 13
Min 06 Seconds W 24.69 Ft Th S 31 Deg 42 Min 52 Seconds W 177.53 Ft To True Pob *****
5-20-94 #94-231824 Cc *****

Name of the Debtor’s interest in the Property: Heritage Equity Trust
Delinquent Taxes as of Petition Date: $4,272.70
STATUS: SOLD

PROPERTY 2.:
Street address: 12273 Overcrest Dr.
Unit/suite number:
City, state, zip code: Yucaipa, CA 92399 (APN 0300-XXX-XX-XXXX)

Legal description:
Sub No 5 Of A Part Of Dunlap Ranch Ptn Blk 1 Com At C/L Intersection Overcrest Dr And
Yucaipa Blvd Th N 14 Deg 44 Min 30 Seconds W 990.87 Ft Th N 85 Deg 15 Min 30 Seconds E
20.31 Ft To A Pt On E Li Overcrest Dr Sd Pt Being True Pob Th N 85 Deg 15 Min 30 Seconds E
141.97 Ft Th N 82 Deg 32 Min 30 Seconds E 134.56 Ft To Sw Cor Sd Lot 4 Of Tr No 4108 Th
N 20 Deg 45 Min W 30.85 Ft Th N 8 Deg 41 Min 30 Seconds W 110.43 Ft Th N 27 Deg 08 Min
15 Seconds W 126.28 Ft Th N 71 Deg 28 Min 15 Seconds W 229.93 Ft To A Pt On E Li Sd
Overcrest Dr Sd Pt Lying On A Curve Concave To E Whose Rad Is 500.87 Ft And Whose Initial
Tangent Bears S 13 Deg 56 Min 45 Seconds W Th Sly Alg Sd Curve 250.78 Ft Thru An Angle
Of 28 Deg 41 Min 15 Seconds To End Of Sd Curve Th

Name of the Debtor’s interest in the Property: Guardian Angel Family Trust
Delinquent Taxes as of Petition Date: $34,079.63
STATUS: SOLD

PROPERTY 3.:
Street address: 12029 Bryant St.



20030.055/4833-3418-2552.1
Case 6:19-bk-14124-WJ        Doc 24 Filed 06/05/19 Entered 06/05/19 11:20:46           Desc
                             Main Document    Page 13 of 38


Unit/suite number:
City, state, zip code: Yucaipa, CA 92399 (APN 0322-XXX-XX-XXXX)

Legal description:
Revised Map Of Yucaipa City Ptn Blk 50 Com At A Pt In W Li Sd Blk 72.75 Ft N Of Sw Cor
Being At Intersection Cen Li Of Bryant St And Cen Li Acacia St Th E Parallel With N Li Sd Blk
248 Ft Th N Parallel With W Li Sd Blk 60 Ft Th W Parallel With N Li Sd Blk To W Li Sd Blk
Th S Alg W Li Sd Blk 60 Ft To Pob

Name of the Debtor’s interest in the Property: Lamonte, Brigitte Lyn
Delinquent Taxes as of Petition Date: $26,860.06
STATUS: SOLD

PROPERTY 4.:
Street address: 12035 Bryant St.
Unit/suite number:
City, state, zip code: Yucaipa, CA 92399 (APN 0322-XXX-XX-XXXX)

Legal description:
Revised Map Of Yucaipa City Ptn Blk 50 Com At Sw Cor Sd Blk Being At The Intersection Cen
Li Bryant St And Acacia St Th N Alg W Li Sd Blk 72.75 Ft Th E Parallel With N Li Sd Blk 248
Ft Th S Parallel With W Li Sd Blk 21.13 Ft M/L To Sly Li Sd Blk Th S 71 Deg 52 Min W
165.87 Ft M/L To S Li Sd Blk Th W Alg S Li To Pob Ex Sts

Name of the Debtor’s interest in the Property: Lamonte, Brigitte Lyn
Delinquent Taxes as of Petition Date: $9,485.01
STATUS: SOLD

PROPERTY 5.:
Street address: 35364 Yucaipa Blvd.
Unit/suite number:
City, state, zip code: Yucaipa, CA 92399 (APN 0322-XXX-XX-XXXX)

Legal description:
Condominium Unit 4 Lot 16 And 1/4 Int In Common Area Lots 16 And 17 Blk 71 Por Revised
Map Of Yucaipa City As Defined In Condominium Plan Recorded In Bk 8344 Pg 761 O R

Name of the Debtor’s interest in the Property: Heritage Equity Trust
Delinquent Taxes as of Petition Date: $14,116.87
STATUS: SOLD

PROPERTY 6.:
Street address: 302 Hemlock Dr.
Unit/suite number:
City, state, zip code: Lake Arrowhead, CA 92352 (APN 0331-XXX-XX-XXXX)




20030.055/4833-3418-2552.1
Case 6:19-bk-14124-WJ        Doc 24 Filed 06/05/19 Entered 06/05/19 11:20:46   Desc
                             Main Document    Page 14 of 38


Legal description:
Tract No 2285 Arrowhead Woods Tract No 72 Lot 73

Name of the Debtor’s interest in the Property: Heritage Equity Trust
Delinquent Taxes as of Petition Date: $34,353.97
STATUS: SOLD

PROPERTY 7.:
Street address: 853 N Arrowhead Ave
Unit/suite number:
City, state, zip code: Arrowhead Farms, CA 92407 (APN 0332-XXX-XX-XXXX)

Legal description:
Tr No 2195 Arrowhead V1llas Un1t No 3 Lot 789

Name of the Debtor’s interest in the Property: Q.U.A.T. Equity
Delinquent Taxes as of Petition Date: $22,483.53
STATUS: SOLD

PROPERTY 8.:
Street address: Vacant Land (APN 0496-XXX-XX-XXXX)
Unit/suite number:
City, state, zip code:

Legal description:
W 1/2 Ne 1/4 Nw 1/4 Se 1/4 Sec 36 Tp 10N R 4W 5 Ac

Name of the Debtor’s interest in the Property: Lamonte, Mgr Brigitte
Delinquent Taxes as of Petition Date: $2,559.93
STATUS: NOT SOLD

PROPERTY 9.:
Street address: Vacant Land (APN 0493-XXX-XX-XXXX)
Unit/suite number:
City, state, zip code:

Legal description:
E 1/2 Sw 1/4 Nw 1/4 Sw 1/4 Sec 29 Tp 9N R 5W

Name of the Debtor’s interest in the Property: Lamonte, Mgr Brigitte
Delinquent Taxes as of Petition Date: $1,822.11
STATUS: NOT SOLD

PROPERTY 10.:
Street address: Vacant Land (APN 0496-XXX-XX-XXXX)
Unit/suite number:



20030.055/4833-3418-2552.1
Case 6:19-bk-14124-WJ        Doc 24 Filed 06/05/19 Entered 06/05/19 11:20:46   Desc
                             Main Document    Page 15 of 38


City, state, zip code:

Legal description:
S 3/4 E 1/2 E 1/2 Se 1/4 Sec 5 Tp 10N R 4W 30 Ac

Name of the Debtor’s interest in the Property: Lamonte, Mgr Brigitte
Delinquent Taxes as of Petition Date: $4,257.43
STATUS: SOLD

PROPERTY 11.:
Street address: Vacant Land (APN 0496-XXX-XX-XXXX)
Unit/suite number:
City, state, zip code:

Legal description:
W 1/2 Nw 1/4 Ne 1/4 Se 1/4 Sec 36 Tp 10N R 4W 5 Ac

Name of the Debtor’s interest in the Property: Lamonte, Mgr Brigitte
Delinquent Taxes as of Petition Date: $2,559.93
STATUS: NOT SOLD

PROPERTY 12.:
Street address: Vacant Land (APN 3128-XXX-XX-XXXX)
Unit/suite number:
City, state, zip code:

Legal description:
Parcel Map 6158 Parcel 2

Name of the Debtor’s interest in the Property: Triangle H 312813117
Delinquent Taxes as of Petition Date: $5,873.22
STATUS: SOLD

PROPERTY 13.:
Street address: 71824 Cove View Rd.
Unit/suite number:
City, state, zip code: Twentynine Palms, CA 92277 (APN 0611-XXX-XX-XXXX)

Legal description:
S 1/2 Se 1/4 Nw 1/4 Ne 1/4 Sec 13 Tp 1N R 8E Ex Mnl Rts

Name of the Debtor’s interest in the Property: Lamonte, Mgr Brigitte
Delinquent Taxes as of Petition Date: $4,189.28
STATUS: SOLD

PROPERTY 14.:



20030.055/4833-3418-2552.1
Case 6:19-bk-14124-WJ        Doc 24 Filed 06/05/19 Entered 06/05/19 11:20:46    Desc
                             Main Document    Page 16 of 38


Street address: Vacant Land (APN 0490-XXX-XX-XXXX)
Unit/suite number:
City, state, zip code:

Legal description:
W 1/2 Se 1/4 Sec 20 Tp 11N R 4W 80 Ac

Name of the Debtor’s interest in the Property: Triangle H 049009119
Delinquent Taxes as of Petition Date: $34,200.02
STATUS: NOT SOLD

PROPERTY 15.:
Street address: Vacant Land (APN 0490-XXX-XX-XXXX)
Unit/suite number:
City, state, zip code:

Legal description:
S 1/2 Ne 1/4 Ne 1/4 Sec 12 Tp 11N R 5W Ex Mnl Rts Reservation Of Record 20 Ac

Name of the Debtor’s interest in the Property: Triangle H 049023139
Delinquent Taxes as of Petition Date: $3,674.24
STATUS: SOLD

PROPERTY 16.:
Street address: Vacant Land (APN 0490-XXX-XX-XXXX)
Unit/suite number:
City, state, zip code:

Legal description:
W 1/2 Nw 1/4 Sec 11 Tp 11N R 5W Ex 1/4 Int Min Rts 80 Ac

Name of the Debtor’s interest in the Property: Triangle H 049023125
Delinquent Taxes as of Petition Date: $9,592.37
STATUS: SOLD

PROPERTY 17.:
Street address: Vacant Land (APN 0490-XXX-XX-XXXX)
Unit/suite number:
City, state, zip code:

Legal description:
E 1/2 E 1/2 Lot 1 Of Nw 1/4 Sec 2 Tp 11N R 5W 20 Ac

Name of the Debtor’s interest in the Property: Triangle H 049024120
Delinquent Taxes as of Petition Date: $3,674.24
STATUS: SOLD



20030.055/4833-3418-2552.1
Case 6:19-bk-14124-WJ        Doc 24 Filed 06/05/19 Entered 06/05/19 11:20:46         Desc
                             Main Document    Page 17 of 38



PROPERTY 18.:
Street address: Vacant Land, Outpost, Joshua Tree, CA 92252 (APN 0602-XXX-XX-XXXX)
Unit/suite number:
City, state, zip code:

Legal description:
Record Of Survey Recorded In Bk 17 Pg 58 Of Ptn W 1/2 Se 1/4 Sec 35 Tp 1N R 6E That Ptn
Par No 1 Of Sd Record Survey Desc As Com At Swly Cor Par No 1 Th N 0 Deg 20 Min 45
Seconds E 134.47 Ft To A Pt On A Non Tangent Curve Concave Sely Which Bears From Radius
Pt N 78 Deg 16 Min 59 Seconds W A Distance Of 700 Ft Th Nely Alg Sd Curve Thru A Central
Angle Of 07 Deg 41 Min 42 Seconds A Distance Of 86.48 Ft To True Pob Th Cont Nely Alg Sd
Curve Thru A Central Angle Of 07 Deg 04 Min 43 Seconds Distant Thereon 86.48 Ft Th Radial
To Sd Curve S 64 Deg 07 Min 34 Seconds E 168.20 Ft Th S 26 Deg 25 Min 06 Seconds W
66.12 Ft Th On A Li Radial To The True Pob And N 71 Deg 12 Min 17 Seconds W 163.48 Ft To
True Pob .30 Ac M/L

Name of the Debtor’s interest in the Property: Lamonte, Mgr Brigitte
Delinquent Taxes as of Petition Date: $4,714.68
STATUS: NOT SOLD

PROPERTY 19.:
Street address: Vacant Land (APN 0515-XXX-XX-XXXX)
Unit/suite number:
City, state, zip code:

Legal description:
W 1/2 Se 1/4 Se 1/4 Se 1/4 Sec 11 Tp 9N R 2E 5 Ac M/L

Name of the Debtor’s interest in the Property: Lamonte, Mgr Brigitte
Delinquent Taxes as of Petition Date: $1,495.61
STATUS: SOLD

PROPERTY 20.:
Street address: Vacant Land (APN 0504-XXX-XX-XXXX)
Unit/suite number:
City, state, zip code:

Legal description:
Sw 1/4 Ne 1/4 Sec 9 Tp 31S R 42 E Ex Sw 1/4 Sw 1/4 Ne 1/4

Name of the Debtor’s interest in the Property: Lamonte, Mgr Brigitte
Delinquent Taxes as of Petition Date: $2,707.65
STATUS: SOLD

PROPERTY 21.:



20030.055/4833-3418-2552.1
Case 6:19-bk-14124-WJ        Doc 24 Filed 06/05/19 Entered 06/05/19 11:20:46       Desc
                             Main Document    Page 18 of 38


Street address: 41239 Coventry Rd.
Unit/suite number:
City, state, zip code: Newberry Springs, CA 92365 (APN 0515-XXX-XX-XXXX)

Legal description:
N 1/2 Ne 1/4 Sw 1/4 Sec 10 Tp 9N R 2E

Name of the Debtor’s interest in the Property: Lamonte, Mgr Brigitte
Delinquent Taxes as of Petition Date: $6,995.12
STATUS: SOLD

PROPERTY 22.:
Street address: Vacant Land (APN 0504-XXX-XX-XXXX)
Unit/suite number:
City, state, zip code:

Legal description:
Sw 1/4 Sw 1/4 Ne 1/4 Sec 9 Tp 31S R 42E

Name of the Debtor’s interest in the Property: Lamonte, Mgr Brigitte
Delinquent Taxes as of Petition Date: $1,674.42
STATUS: SOLD

PROPERTY 23.:
Street address: Vacant Land (APN 0504-XXX-XX-XXXX)
Unit/suite number:
City, state, zip code:

Legal description:
Sw 1/4 Se 1/4 Ne 1/4 Of Sec 9 Tp 31S R 42E Ex Mnl Rts Reservation Of Record 10 Ac M/L

Name of the Debtor’s interest in the Property: Lamonte, Mgr Brigitte
Delinquent Taxes as of Petition Date: $1,674.52
STATUS: SOLD

PROPERTY 24.:
Street address: Vacant Land (APN 0502-XXX-XX-XXXX)
Unit/suite number:
City, state, zip code:

Legal description:
Se 1/4 Se 1/4 Se 1/4 Sec 33 Tp 32S R 43E Mdm Ex Mnl Rts Reservation Of Record

Name of the Debtor’s interest in the Property: Once Upon A Time Equity Trust
Delinquent Taxes as of Petition Date: $2,220.68
STATUS: SOLD



20030.055/4833-3418-2552.1
Case 6:19-bk-14124-WJ        Doc 24 Filed 06/05/19 Entered 06/05/19 11:20:46      Desc
                             Main Document    Page 19 of 38



PROPERTY 25.:
Street address: Vacant Land (APN 0502-XXX-XX-XXXX)
Unit/suite number:
City, state, zip code:

Legal description:
S 1/2 Gov Lots 1 And 2 Sw 1/4 Sec 7 Tp 32S R 43E Mdm Ex Mnl Rts Reservation Of Record
73.705 Ac M/L

Name of the Debtor’s interest in the Property: Once Upon A Time Equity Trust
Delinquent Taxes as of Petition Date: $6,737.18
STATUS: SOLD

PROPERTY 26.:
Street address: Vacant Land, 42829 Harper Lake Rd. (APN 0490-XXX-XX-XXXX)
Unit/suite number:
City, state, zip code: Hinkley, CA 92347

Legal description:
W 1/2 Sec 20 Tp 11N R 4W 320 Ac

Name of the Debtor’s interest in the Property: Triangle H 049009109
Delinquent Taxes as of Petition Date: $89,561.29
STATUS: NOT SOLD

PROPERTY 27.:
Street address: Vacant Land (APN 0606-XXX-XX-XXXX)
Unit/suite number:
City, state, zip code:

Legal description:
Tract 3624 Lot 72

Name of the Debtor’s interest in the Property: Triangle H 060610201
Delinquent Taxes as of Petition Date: $13,591.83
STATUS: SOLD

PROPERTY 28.:
Street address: Botkin Rd.
Unit/suite number:
City, state, zip code: Landers, CA 92285 (APN 0630-XXX-XX-XXXX)

Legal description:
W 1/2 Sw 1/4 Sw 1/4 Ne 1/4 Sec 6 Tp 2N R 6E Ex Mnl Rts As Reserved By Usa 5 Ac




20030.055/4833-3418-2552.1
Case 6:19-bk-14124-WJ        Doc 24 Filed 06/05/19 Entered 06/05/19 11:20:46       Desc
                             Main Document    Page 20 of 38


Name of the Debtor’s interest in the Property: Triangle H 063006227
Delinquent Taxes as of Petition Date: $6,004.26
STATUS: SOLD

PROPERTY 29.:
Street address: Vacant Land (APN 0648-XXX-XX-XXXX)
Unit/suite number:
City, state, zip code:

Legal description:
W 1/2 E 1/2 Nw 1/4 Se 1/4 And E 1/2 W 1/2 Nw 1/4 Se 1/4 Sec 16 Tp 4N R 23E Ex Mnl Rts As
Reserved By State Of Calif

Name of the Debtor’s interest in the Property: Triangle H 064823125
Delinquent Taxes as of Petition Date: $3,124.28
STATUS: SOLD




20030.055/4833-3418-2552.1
Case 6:19-bk-14124-WJ              Doc 24 Filed 06/05/19 Entered 06/05/19 11:20:46      Desc
                                   Main Document    Page 21 of 38


 1 Barry S. Glaser, State Bar No. 70968
   bglaser@swesq.com
 2 Jacquelyn H. Choi, State Bar No. 211560
   jchoi@swesq.com
 3 STECKBAUER WEINHART, LLP
   333 S. Hope Street, 36th Floor
 4 Los Angeles, California 90071
   213.229.2868 - Telephone
 5 213.229.2870 – Facsimile

 6 Attorneys for San Bernardino County Treasurer –
   Tax Collector
 7

 8                                  UNITED STATES BANKRUPTCY COURT

 9                                   CENTRAL DISTRICT OF CALIFORNIA

10                                          RIVERSIDE DIVISION

11 In re                                                Case No. 6:19-bk-14124-WJ

12                                                      Chapter 13

13 BRIGITTE LYN LAMONTE,                                MOTION FOR (1) ENTRY OF ORDER
                                                        CONFIRMING THAT THE AUTOMATIC
14                                                      STAY DOES NOT APPLY, OR, IN THE
                                                        ALTERNATIVE, (2) RELIEF FROM THE
15                                                      AUTOMATIC STAY NUNC PRO TUNC
                                                        FOR “CAUSE” PURSUANT TO 11 U.S.C.
16                       Debtor.                        § 362(D)(1); MEMORANDUM OF POINTS
                                                        AND AUTHORITIES; AND
17                                                      DECLARATIONS OF KELLY R. MCKEE
                                                        IN SUPPORT THEREOF
18
                                                        [Form Notice of Motion and Motion For Relief
19                                                      From The Automatic Stay Pursuant to 11
                                                        U.S.C. § 362 and Request for Judicial Notice
20                                                      filed concurrently herewith]

21                                                      Hearing Date:
                                                        Date: July 3, 2019
22                                                      Time: 2:30 p.m.
                                                        Place: Courtroom 304
23                                                             3420 Twelfth Street
                                                               Riverside, CA 92501
24

25

26             TO THE HONORABLE WAYNE JOHNSON, UNITED STATES BANKRUPTCY
27 JUDGE, THE DEBTOR, DEBTOR'S COUNSEL, THE UNITED STATES TRUSTEE AND

28 TO ALL INTERESTED PARTIES:

     20030.055/4810-7118-5560.1
                                                                                       Case 6:19-bk-14124-WJ                 Doc 24 Filed 06/05/19 Entered 06/05/19 11:20:46                                         Desc
                                                                                                                             Main Document    Page 22 of 38


                                                                                        1                                                     TABLE OF CONTENTS
                                                                                                                                                                                                                                Page
                                                                                        2

                                                                                        3 I.          INTRODUCTION .................................................................................................................1

                                                                                        4 II.         BACKGROUND FACTS .....................................................................................................2

                                                                                        5             A.        The Debtor's Prior Bankruptcy Cases ........................................................................2

                                                                                        6             B.        The Debtor's Current Bankruptcy Case ......................................................................2

                                                                                        7 III.        RELIEF REQUESTED ..........................................................................................................4

                                                                                        8 IV.         THE AUTOMATIC STAY IMPOSED UNDER SECTION 362(A) DOES NOT
                                                                                                      APPLY TO THE COUNTY'S TAX SALES BECAUSE THE DEBTOR LOST
                                                                                        9             ALL LEGAL AND EQUITABLE RIGHTS IN AND TO THE PROPERTIES ...................5

                                                                                       10 V.          IN THE ALTERNATIVE, THIS COURT SHOULD GRANT RETROACTIVE
                                                                                                      RELIEF FROM THE AUTOMATIC STAY PURSUANT TO 11 U.S.C. §
                                                                                       11             362(D)(1) FOR “CAUSE” .....................................................................................................6
   LLP
                       333 S. HOPE STREET, 36TH FLOOR, LOS ANGELES, CALIFORNIA 90071




                                                                                       12 VI.         CONCLUSION ......................................................................................................................8
STECKBAUER WEINHART,
                                    TEL 213.229.2868 • FAX 213.229.2870




                                                                                       13

                                                                                       14

                                                                                       15

                                                                                       16

                                                                                       17

                                                                                       18

                                                                                       19

                                                                                       20

                                                                                       21

                                                                                       22

                                                                                       23

                                                                                       24

                                                                                       25

                                                                                       26

                                                                                       27

                                                                                       28


                                                                                            20030.055/4810-7118-5560.1                                           i
                                                                                       Case 6:19-bk-14124-WJ                    Doc 24 Filed 06/05/19 Entered 06/05/19 11:20:46                                            Desc
                                                                                                                                Main Document    Page 23 of 38


                                                                                        1                                                      TABLE OF AUTHORITIES

                                                                                        2                                                                                                                                              Page

                                                                                        3
                                                                                             CASES
                                                                                        4
                                                                                             Ellis v. Parr (In re Ellis),
                                                                                        5             60 B.R. 432 (B.A.P. 9th Cir. 1985) ....................................................................................... 7

                                                                                        6 Gruenbaum v. Bankers Trust Co. (In re Goldstein),
                                                                                                5 Fed. Appx. 757 (9th Cir. 2001) .......................................................................................... 6
                                                                                        7
                                                                                          MacDonald v. MacDonald (In re MacDonald),
                                                                                        8       755 F.2d 715 (9th Cir. 1986) ................................................................................................. 6

                                                                                        9 Mataya v. Kissinger (In re Kissinger),
                                                                                                72 F.3d 107 (9th Cir. 1995) .................................................................................................... 7
                                                                                       10
                                                                                          Pan American Bank of Los Angeles v. Mallas Enterprises, Inc. (In re Mallas Enterprises,
                                                                                       11       Inc).,
   LLP




                                                                                                37 B.R. 964 (B.A.P. 9th Cir. 1984) ....................................................................................... 7
                       333 S. HOPE STREET, 36TH FLOOR, LOS ANGELES, CALIFORNIA 90071




                                                                                       12
STECKBAUER WEINHART,
                                    TEL 213.229.2868 • FAX 213.229.2870




                                                                                       13
                                                                                             STATUTES
                                                                                       14
                                                                                             11 U.S.C. § 362(a) ................................................................................................................. 2, 4, 6, 8
                                                                                       15
                                                                                             11 U.S.C. § 362(d) ............................................................................................................................ 7
                                                                                       16
                                                                                             11 U.S.C. § 362(d)(1) ............................................................................................................... passim
                                                                                       17
                                                                                             11 U.S.C. § 362(g) ............................................................................................................................ 6
                                                                                       18
                                                                                             California Revenue and Taxation Code
                                                                                       19           § 3707 ............................................................................................................................ 1, 4, 5

                                                                                       20 California Revenue and Taxation Code
                                                                                                 § 4101 ................................................................................................................................ 1, 5
                                                                                       21
                                                                                          California Revenue and Taxation Code
                                                                                       22        § 3707(e) ........................................................................................................................... 1, 6

                                                                                       23 California Revenue and Taxation Code
                                                                                                 § 4102 ................................................................................................................................ 1, 5
                                                                                       24

                                                                                       25
                                                                                             RULES
                                                                                       26
                                                                                             Federal Rules of Bankruptcy Procedure
                                                                                       27           Rule 4001(a)(3) ..................................................................................................................... 8

                                                                                       28


                                                                                             20030.055/4810-7118-5560.1                                              ii
                                                                                       Case 6:19-bk-14124-WJ             Doc 24 Filed 06/05/19 Entered 06/05/19 11:20:46            Desc
                                                                                                                         Main Document    Page 24 of 38


                                                                                        1             The San Bernardino County Treasurer – Tax Collector (the “County”) hereby submits its

                                                                                        2 Motion for (1) Entry Of Order Confirming That Automatic Stay Does Not Apply, Or, In The

                                                                                        3 Alternative, (2) Relief From the Automatic Stay Nunc Pro Tunc For “Cause” Pursuant to 11

                                                                                        4 U.S.C. § 362(d)(1) (the “Motion”), in the above-referenced bankruptcy filed by debtor Brigitte

                                                                                        5 Lyn LaMonte (the “Debtor”), as follows:

                                                                                        6                                                   I.

                                                                                        7                                             INTRODUCTION

                                                                                        8             On May 11, 2019 (the "Petition Date"), the Debtor initiated a chapter 13 bankruptcy

                                                                                        9 proceeding solely to halt the County's tax sales of the Debtor's real properties. The Debtor and/or

                                                                                       10 various trusts formed by the Debtor on her behalf constitute the record owners of twenty-nine (29)

                                                                                       11 different properties located in San Bernardino County (collectively, the "Properties"). The Debtor
   LLP
                       333 S. HOPE STREET, 36TH FLOOR, LOS ANGELES, CALIFORNIA 90071




                                                                                       12 has been delinquent in paying her real property taxes since as early as 2012 with combined tax
STECKBAUER WEINHART,
                                    TEL 213.229.2868 • FAX 213.229.2870




                                                                                       13 delinquencies in the approximate amount of $360,000.00. Therefore, the Debtor's Properties were

                                                                                       14 among the many parcels scheduled to be sold at the County's tax sales commencing on May 11,

                                                                                       15 2019 and ending May 17, 2019. Of the 29 Properties, only seven (7) were not sold.

                                                                                       16             Under California law, a tax-defaulted property may be redeemed until the right of

                                                                                       17 redemption is terminated. See California Revenue and Taxation Code ("RTC") § 4101. In order

                                                                                       18 to redeem property, the total amount of all defaulted taxes must be paid prior, together with

                                                                                       19 penalties, costs and fees. See RTC § 4102. Moreover, termination of the redemption period, the

                                                                                       20 circumstances under which the right to redeem revives and when the sale is complete are governed

                                                                                       21 by Section 3707 of the California Revenue and Taxation Code. Under this California statute, if

                                                                                       22 the tax-defaulted property is not redeemed prior to the redemption termination deadline, the record

                                                                                       23 owner of the property loses all rights in the property, including all "legal and equitable interest"

                                                                                       24 therein. See RTC § 3707(e) (emphasis added).

                                                                                       25             In the circumstances presented here, the Debtor's right of redemption expired at 5:00 p.m.

                                                                                       26 (PST) on May 10, 2019, one (1) day prior to the Petition Date. Therefore, at this time, the Debtor

                                                                                       27 lost all legal and equitable interest in the Debtor's Properties by the time she sought bankruptcy

                                                                                       28 protection. Accordingly, by the time the County commenced the auction on May 11, 2019, these


                                                                                            20030.055/4810-7118-5560.1                           1
                                                                                       Case 6:19-bk-14124-WJ             Doc 24 Filed 06/05/19 Entered 06/05/19 11:20:46                 Desc
                                                                                                                         Main Document    Page 25 of 38


                                                                                        1 Properties were not the subject of the Debtor's bankruptcy estate. Thus, the County was entirely

                                                                                        2 protected in pursuing its rights and remedies under applicable state law in its efforts to collect the

                                                                                        3 delinquent taxes owed by this Debtor as the automatic stay simply did not apply.

                                                                                        4             On May 13, 2019, however, the County received a written correspondence from the

                                                                                        5 Debtor's representative notifying the County that the Debtor was the record owner of the

                                                                                        6 Properties and to "cease all foreclosure actions". The Debtor and her counsel are clearly mistaken

                                                                                        7 in this regard. Notwithstanding the foregoing, out of abundance of caution and based upon the

                                                                                        8 Debtor's alleged threats that the County violated the stay, the County seeks the entry of a Court

                                                                                        9 order confirming that the automatic stay imposed under Section 362(a) is not applicable.

                                                                                       10             Alternatively, if this Court is not inclined to grant this relief, the County seeks retroactive

                                                                                       11 relief from the automatic stay pursuant to 11 U.S.C. § 362(d)(1) for “cause” so that the County can
   LLP
                       333 S. HOPE STREET, 36TH FLOOR, LOS ANGELES, CALIFORNIA 90071




                                                                                       12 uphold the statutorily authorized tax sale of the Properties, continue collecting the sale proceeds,
STECKBAUER WEINHART,
                                    TEL 213.229.2868 • FAX 213.229.2870




                                                                                       13 record the tax deeds with the County Recorder's Office, deliver title to the Properties to the bona

                                                                                       14 fide purchasers and take any and all measures to consummate the sale under applicable non-

                                                                                       15 bankruptcy law. Given that the term “cause” is an intentionally broad and flexible concept that

                                                                                       16 permits the bankruptcy court, as a court of equity, to respond to inherently fact-sensitive

                                                                                       17 situations, the County respectfully requests that the Court grant the relief requested in this Motion.

                                                                                       18                                                     II.

                                                                                       19                                           BACKGROUND FACTS

                                                                                       20 A.          The Debtor's Prior Bankruptcy Cases

                                                                                       21             1.        On December 18, 2016, the Debtor filed a chapter 7 bankruptcy case, which case

                                                                                       22 was immediately dismissed on February 26, 1997 (with a 180-day bar) for Debtor's failure to

                                                                                       23 appear at a creditors' meeting.

                                                                                       24             2.        On August 17, 2016, the Debtor filed a chapter 7 bankruptcy case which was

                                                                                       25 dismissed on September 14, 2016 for Debtor's failure to file certain information.

                                                                                       26 B.          The Debtor's Current Bankruptcy Case

                                                                                       27             3.        On May 11, 2019 (the "Petition Date"), the Debtor initiated a chapter 13

                                                                                       28 bankruptcy proceeding in an attempt to halt the County's tax sales of the Debtor's real


                                                                                            20030.055/4810-7118-5560.1                              2
                                                                                       Case 6:19-bk-14124-WJ             Doc 24 Filed 06/05/19 Entered 06/05/19 11:20:46                  Desc
                                                                                                                         Main Document    Page 26 of 38


                                                                                        1 properties.

                                                                                        2             4.        The Debtor and/or various trusts formed by the Debtor on her behalf constitute the

                                                                                        3 record owners of twenty-nine (29) properties which were subject to the County's tax sales, which

                                                                                        4 transpired between May 11th through May 17th, 2019. Of these 29 properties, seven (7) properties

                                                                                        5 were not sold. However, the County is authorized under state law to re-offer these unsold

                                                                                        6 properties at the re-offer auction within 90 days of the original sale date, which is scheduled to

                                                                                        7 take place starting August 3rd through August 9th, 2019.

                                                                                        8             Below is a chart describing the Properties that are the subject of this Motion along with the

                                                                                        9 total amount of tax delinquencies as of the Petition Date as well as the status of the prior tax sales.

                                                                                       10             APN                  Property Address         Delinquent                   Status
                                                                                                                                                    Taxes as of
                                                                                       11                                                          Petition Date
   LLP
                       333 S. HOPE STREET, 36TH FLOOR, LOS ANGELES, CALIFORNIA 90071




                                                                                            0296-XXX-XX-XXXX             9 Fredalba, Running      $4,272.70           Sold
                                                                                       12                                Springs, CA 92382
STECKBAUER WEINHART,




                                                                                            0300-XXX-XX-XXXX             12273 Overcrest Drive,   $34,079.63          Sold
                                    TEL 213.229.2868 • FAX 213.229.2870




                                                                                       13                                Yucaipa, CA 92399
                                                                                            0322-XXX-XX-XXXX             12029 Bryant Street,     $26,860.06          Sold
                                                                                       14                                Yucaipa CA 92399
                                                                                            0322-XXX-XX-XXXX             12035 Bryant Street,     $9,485.01           Sold
                                                                                       15                                Yucaipa CA 92399
                                                                                            0322-XXX-XX-XXXX             35364 Yucaipa Blvd.,     $14,116.87          Sold
                                                                                       16                                Yucaipa, CA 92399
                                                                                            0331-XXX-XX-XXXX             302 Hemlock Drive,       $34,353.97          Sold
                                                                                       17                                Lake Arrowhead, CA
                                                                                                                         92353
                                                                                       18 0332-XXX-XX-XXXX               853 Arrowhead Villas     $22,483.53          Sold
                                                                                                                         Road, Arrowhead
                                                                                       19                                Villas, CA 92407
                                                                                            0490-XXX-XX-XXXX             Vacant land, 42829       $89,561.29          Not Sold
                                                                                       20                                Harper Lake Rd.,
                                                                                                                         Hinkley, CA 92347
                                                                                       21 0490-XXX-XX-XXXX               Vacant land in San       $34,200.02          Not Sold
                                                                                                                         Bernardino County
                                                                                       22 0490-XXX-XX-XXXX               Vacant land in San       $9,592.37           Sold
                                                                                                                         Bernardino County
                                                                                       23 0490-XXX-XX-XXXX               Vacant land in San       $3,674.24           Sold
                                                                                                                         Bernardino County
                                                                                       24
                                                                                            0490-XXX-XX-XXXX             Vacant land in San       $3,674.24           Sold
                                                                                       25                                Bernardino County
                                                                                            0493-XXX-XX-XXXX             Vacant land in San       $1,822.11           Not Sold
                                                                                       26                                Bernardino County
                                                                                            0496-XXX-XX-XXXX             Vacant land in San       $4,257.43           Sold
                                                                                       27                                Bernardino County
                                                                                            0496-XXX-XX-XXXX             Vacant land in San       $2,559.93           Not Sold
                                                                                       28                                Bernardino County


                                                                                            20030.055/4810-7118-5560.1                            3
                                                                                       Case 6:19-bk-14124-WJ             Doc 24 Filed 06/05/19 Entered 06/05/19 11:20:46               Desc
                                                                                                                         Main Document    Page 27 of 38


                                                                                        1 0496-XXX-XX-XXXX               Vacant land in San        $2,559.93         Not Sold
                                                                                                                         Bernardino County
                                                                                        2 0502-XXX-XX-XXXX               Vacant land in San        $6,737.18         Sold
                                                                                                                         Bernardino County
                                                                                        3 0502-XXX-XX-XXXX               Vacant land in San        $2,220.68         Sold
                                                                                                                         Bernardino County
                                                                                        4 0504-XXX-XX-XXXX               Vacant land in San        $1,674.52         Sold
                                                                                                                         Bernardino County
                                                                                        5 0504-XXX-XX-XXXX               Vacant land in San        $1,674.42         Sold
                                                                                                                         Bernardino County
                                                                                        6 0504-XXX-XX-XXXX               Vacant land in San        $2,707.65         Sold
                                                                                                                         Bernardino County
                                                                                        7 0515-XXX-XX-XXXX               41239 Coventry Rd.,       $6,995.12         Sold
                                                                                                                         Newberry Springs, CA
                                                                                        8                                92365
                                                                                            0515-XXX-XX-XXXX             Vacant land in San        $1,495.61         Sold
                                                                                        9                                Bernardino County
                                                                                            0602-XXX-XX-XXXX             Vacant land, Outpost,     $4,714.68         Not Sold
                                                                                       10                                Joshua Tree, CA 92252
                                                                                            0606-XXX-XX-XXXX             Vacant land in San        $13,591.83        Sold
                                                                                       11                                Bernardino County
   LLP
                       333 S. HOPE STREET, 36TH FLOOR, LOS ANGELES, CALIFORNIA 90071




                                                                                            0611-XXX-XX-XXXX             71824 Cove View Rd.,      $4,189.28         Sold
                                                                                       12                                Tweentynine Palms,
STECKBAUER WEINHART,




                                                                                                                         CA 92277
                                    TEL 213.229.2868 • FAX 213.229.2870




                                                                                       13 0630-XXX-XX-XXXX               Botkin Rd., Landers,      $6,004.26         Sold
                                                                                                                         CA 92285
                                                                                       14
                                                                                            0648-XXX-XX-XXXX             Vacant land in San        $3,124.28         Pending Sale
                                                                                       15                                Bernardino County
                                                                                            3128-XXX-XX-XXXX             Vacant land in San        $5,873.22         Sold
                                                                                       16                                Bernardino County

                                                                                       17
                                                                                                      5.        On May 28, 2019, the Debtor filed her Schedules and listed all twenty-nine
                                                                                       18
                                                                                            Properties as part of her bankruptcy estate that are the subject of this Motion. See Schedule A/B
                                                                                       19
                                                                                            [Docket No. 15].
                                                                                       20
                                                                                                                                                 III.
                                                                                       21
                                                                                                                                     RELIEF REQUESTED
                                                                                       22
                                                                                                      By this Motion, the County seeks the entry of an Order confirming that the automatic stay
                                                                                       23
                                                                                            imposed under Section 362(a) does not apply to the County's act of selling the Debtor's Properties
                                                                                       24
                                                                                            at the statutorily authorized tax sales pursuant to Section 3707 of the California Revenue and
                                                                                       25
                                                                                            Taxation Code. In short, the Debtor's right of redemption clearly and unequivocally expired at
                                                                                       26
                                                                                            5:00 p.m. (PST) on May 10, 2019, one (1) day prior to the Petition Date. Thus, at that moment,
                                                                                       27
                                                                                            the Debtor lost all legal and equitable rights in and to the Properties that are the subject of this
                                                                                       28


                                                                                            20030.055/4810-7118-5560.1                            4
                                                                                       Case 6:19-bk-14124-WJ             Doc 24 Filed 06/05/19 Entered 06/05/19 11:20:46                 Desc
                                                                                                                         Main Document    Page 28 of 38


                                                                                        1 Motion.

                                                                                        2             In the alternative, in the event this Court is not inclined to grant the foregoing relief, the

                                                                                        3 County respectfully seeks the entry of an Order granting relief from the automatic stay nunc pro

                                                                                        4 tunc to May 11, 2019 pursuant to Section 362(d)(1) of the Bankruptcy Code for “cause” in order

                                                                                        5 to exercise any and all of its non-bankruptcy rights, including, without limitation, upholding the

                                                                                        6 statutorily authorized tax sales of the Properties which took place between May 11, 2019 through

                                                                                        7 May 17, 2019, continuing with any collection efforts of the sale proceeds, recording the tax deeds

                                                                                        8 with the County Recorder's Office, delivering title to the Properties to the bona fide purchasers

                                                                                        9 and taking any and all measures to consummate the sale under applicable non-bankruptcy law.

                                                                                       10                                                        IV.

                                                                                       11    THE AUTOMATIC STAY IMPOSED UNDER SECTION 362(A) DOES NOT APPLY TO
   LLP
                       333 S. HOPE STREET, 36TH FLOOR, LOS ANGELES, CALIFORNIA 90071




                                                                                       12        THE COUNTY'S TAX SALES BECAUSE THE DEBTOR LOST ALL LEGAL AND
STECKBAUER WEINHART,
                                    TEL 213.229.2868 • FAX 213.229.2870




                                                                                       13                            EQUITABLE RIGHTS IN AND TO THE PROPERTIES

                                                                                       14             As demonstrated above, based upon the Debtor's deliberate failure to pay her property

                                                                                       15 taxes on time, the County is owed not less than $358,556.16 with regard to the twenty-nine (29)

                                                                                       16 Properties as of the Petition Date, which taxes continue to accrue penalties, interest, fees and costs

                                                                                       17 under state law until paid in full. The Debtor had until 5:00 p.m. on May 10, 2019 to redeem the

                                                                                       18 Properties by paying all the delinquent taxes, penalties, interest and fees but the Debtor did not

                                                                                       19 exercise this right. Thus, the County proceeded to its statutorily authorized auction between May

                                                                                       20 11, 2019 and May 17, 2019 and sold all but seven (7) of the Debtor's Properties. The County will

                                                                                       21 have another opportunity to sell the Debtor's unsold properties at the next re-offer auction

                                                                                       22 scheduled to take place starting August 3rd through August 9th, 2019.

                                                                                       23             The law is clear that under California law, a tax-defaulted property may be redeemed until

                                                                                       24 the right of redemption is terminated. See RTC § 4101. In order to redeem property, the total

                                                                                       25 amount of all defaulted taxes must be paid prior, together with penalties, costs and fees. See RTC

                                                                                       26 § 4102. Moreover, termination of the redemption period, the circumstances under which the right

                                                                                       27 to redeem revives and when the sale is complete are governed by Section 3707 of the California

                                                                                       28 Revenue and Taxation Code. Under this California statute, if the tax-defaulted property is not


                                                                                            20030.055/4810-7118-5560.1                            5
                                                                                       Case 6:19-bk-14124-WJ             Doc 24 Filed 06/05/19 Entered 06/05/19 11:20:46                 Desc
                                                                                                                         Main Document    Page 29 of 38


                                                                                        1 redeemed prior to the redemption termination deadline, the record owner of the property loses all

                                                                                        2 rights in the property, including all "legal and equitable interest" therein. See RTC § 3707(e)

                                                                                        3 (emphasis added).

                                                                                        4             Based upon the fact that the Debtor's right of redemption expired at 5:00 p.m. (PST) on

                                                                                        5 May 10, 2019, one (1) day prior to the Petition Date, the Debtor lost all legal and equitable interest

                                                                                        6 in the Debtor's Properties before she sought bankruptcy protection. Accordingly, the automatic

                                                                                        7 stay imposed under Section 362(a) simply does not apply under the circumstances of this case and

                                                                                        8 the County was legally authorized to proceed to the tax sale under applicable state law.

                                                                                        9                                                         V.

                                                                                       10      IN THE ALTERNATIVE, THIS COURT SHOULD GRANT RETROACTIVE RELIEF

                                                                                       11    FROM THE AUTOMATIC STAY PURSUANT TO 11 U.S.C. § 362(d)(1) FOR “CAUSE”
   LLP
                       333 S. HOPE STREET, 36TH FLOOR, LOS ANGELES, CALIFORNIA 90071




                                                                                       12             Section 362(d)(1) of the Bankruptcy Code permits a party in interest to obtain relief from
STECKBAUER WEINHART,
                                    TEL 213.229.2868 • FAX 213.229.2870




                                                                                       13 the automatic stay, for “cause,” including lack of adequate protection, as follows:

                                                                                       14                       On request of a party-in-interest and after notice and hearing, the
                                                                                                                Court shall grant relief from the stay provided under subsection (a)
                                                                                       15                       of this section, such as by terminating, annulling, modifying, or
                                                                                                                conditioning such stay –
                                                                                       16

                                                                                       17                       (1) for cause, including lack of adequate protection of an interest in
                                                                                                                property of such party in interest.
                                                                                       18

                                                                                       19 See 11 U.S.C. § 362(d)(1).

                                                                                       20             The Bankruptcy Code does not define “cause” within the meaning of the statute, which
                                                                                       21 must be determined on a case by case basis. See e.g., Gruenbaum v. Bankers Trust Co. (In re

                                                                                       22 Goldstein), 5 Fed. Appx. 757, 759 (9th Cir. 2001) (“Although Congress did not define ‘cause’ . . .

                                                                                       23 [the court] must make [its] determination on a case-by-case basis”); MacDonald v. MacDonald (In

                                                                                       24 re MacDonald), 755 F.2d 715, 717 (9th Cir. 1986) (“Cause” is an intentionally broad and flexible

                                                                                       25 concept that permits the bankruptcy court, as a court of equity, to respond to inherently fact-

                                                                                       26 sensitive situations”). Regardless of the type of “cause” asserted by the moving party, the debtor

                                                                                       27 or the trustee has the burden of showing that cause does not exist in the circumstances of the case

                                                                                       28 to terminate the automatic stay. See 11 U.S.C. § 362(g); see also, Ellis v. Parr (In re Ellis), 60


                                                                                            20030.055/4810-7118-5560.1                             6
                                                                                       Case 6:19-bk-14124-WJ             Doc 24 Filed 06/05/19 Entered 06/05/19 11:20:46              Desc
                                                                                                                         Main Document    Page 30 of 38


                                                                                        1 B.R. 432, 435 (B.A.P. 9th Cir. 1985). If the debtor cannot meet this burden, the secured creditor

                                                                                        2 must be granted relief from stay. See Pan American Bank of Los Angeles v. Mallas Enterprises,

                                                                                        3 Inc. (In re Mallas Enterprises, Inc)., 37 B.R. 964, 967 (B.A.P. 9th Cir. 1984).

                                                                                        4             Moreover, in allowing a bankruptcy court to grant relief from the automatic stay "for

                                                                                        5 cause", such relief may include terminating, annulling, modifying, or conditioning such stay under

                                                                                        6 Section 362(d), including the power to grant retroactive relief from the stay. See Mataya v.

                                                                                        7 Kissinger (In re Kissinger), 72 F.3d 107, 108-09 (9th Cir. 1995). The County represents that in

                                                                                        8 this case, there is sufficient cause to grant retroactive relief from the automatic stay.

                                                                                        9             The Debtor has deliberately defaulted on paying her property taxes on twenty-nine

                                                                                       10 different properties since as early as 2012 resulting in unpaid taxes in the approximate amount of

                                                                                       11 $360,000.00. It is clear that the Debtor subsequently (yet unsuccessfully) attempted to thwart the
   LLP
                       333 S. HOPE STREET, 36TH FLOOR, LOS ANGELES, CALIFORNIA 90071




                                                                                       12 County's tax sales by filing bankruptcy under the misguided assumption that the automatic stay
STECKBAUER WEINHART,
                                    TEL 213.229.2868 • FAX 213.229.2870




                                                                                       13 prevents the County's ability to sell the Properties under non-bankruptcy law. Under these facts,

                                                                                       14 the County does not believe that the Debtor's bankruptcy was filed in good faith or in an attempt to

                                                                                       15 make a good-faith effort to restructure its debts and pay back creditors.

                                                                                       16             Furthermore, each of the buyers for the Properties that were sold at the County's auction

                                                                                       17 constitute bona fide purchasers and there would be extreme prejudice to both the County and the

                                                                                       18 buyers if this Court is not inclined to grant retroactive relief. Clearly, under these circumstances,

                                                                                       19 this Court should find that regardless of the County’s request for retroactive relief, there would

                                                                                       20 have been sufficient “cause” to grant relief from the automatic stay for the County to proceed to

                                                                                       21 the tax sale, had the County sought relief prior to undertaking the sales.

                                                                                       22             For these reasons, in the event this Court is not inclined to confirm that the automatic stay

                                                                                       23 does not apply to the County's tax sales under Section 362(a), the County respectfully requests that

                                                                                       24 this Court grant retroactive relief from the automatic stay for “cause” under Section 362(d)(1) so

                                                                                       25 that the County can uphold the tax sales which took place between May 11th through May 17th,

                                                                                       26 2019, collect any remaining sale proceeds, record the tax deeds, transfer title to the Properties to

                                                                                       27 each of the purchasers, and take any other necessary actions under non-bankruptcy law to

                                                                                       28 consummate the sale.


                                                                                            20030.055/4810-7118-5560.1                          7
                                                                                       Case 6:19-bk-14124-WJ             Doc 24 Filed 06/05/19 Entered 06/05/19 11:20:46          Desc
                                                                                                                         Main Document    Page 31 of 38


                                                                                        1                                                     VI.

                                                                                        2                                               CONCLUSION

                                                                                        3             WHEREFORE, the County respectfully requests that the Court enter an Order: (i)

                                                                                        4 confirming that the automatic stay under Section 362(a) of the Bankruptcy Code does not apply to

                                                                                        5 the County's tax sales which occurred between May 11th through May 17, 2019, or in the

                                                                                        6 alternative, (ii) granting retroactive relief from the automatic stay to May 11, 2019 pursuant to 11

                                                                                        7 U.S.C. § 362(d)(1) for "cause", in order for the County to uphold the tax sales, continue collecting

                                                                                        8 the sale proceeds, if any, recording the tax deeds with the County Recorder's Office, delivering

                                                                                        9 title to the Properties to the bona fide purchasers and taking any and all measures to consummate

                                                                                       10 the sale under applicable non-bankruptcy law; (iii) waiving the fourteen (14) day stay prescribed

                                                                                       11 in Rule 4001(a)(3) of the Federal Rules of Bankruptcy Procedure; and (iv) granting such other and
   LLP
                       333 S. HOPE STREET, 36TH FLOOR, LOS ANGELES, CALIFORNIA 90071




                                                                                       12 further relief as it deems just and proper.
STECKBAUER WEINHART,
                                    TEL 213.229.2868 • FAX 213.229.2870




                                                                                       13

                                                                                       14
                                                                                            Dated: June 4, 2019                         Respectfully submitted,
                                                                                       15
                                                                                                                                        STECKBAUER WEINHART, LLP
                                                                                       16

                                                                                       17

                                                                                       18                                               By:          /s/ Barry S. Glaser
                                                                                                                                                     Barry S. Glaser
                                                                                       19                                               Attorneys for San Bernardino County Treasurer – Tax
                                                                                                                                        Collector
                                                                                       20

                                                                                       21

                                                                                       22

                                                                                       23

                                                                                       24

                                                                                       25

                                                                                       26

                                                                                       27

                                                                                       28


                                                                                            20030.055/4810-7118-5560.1                        8
                                                                                            Case 6:19-bk-14124-WJ               Doc 24 Filed 06/05/19 Entered 06/05/19 11:20:46              Desc
                                                                                                                                Main Document    Page 32 of 38
                                                                                                 


                                                                                                                                    '(&/$5$7,212).(//<50&.((

                                                                                                          ,.HOO\50F.HHGHFODUHDVIROORZV

                                                                                                                 ,DPWKH7D[6DOH0DQDJHUIRUWKH6DQ%HUQDUGLQR&RXQW\7UHDVXUHUDQG7D[

                                                                                              &ROOHFWRU WKH³&RXQW\´ ,VXEPLWWKLVGHFODUDWLRQLQVXSSRUWRIWKH&RXQW\¶VMotion for  Entry

                                                                                              Of Order Confirming That Automatic Stay Does Not Apply, Or, In The Alternative,  Relief

                                                                                              From the Automatic Stay Nunc Pro Tunc For “Cause” Pursuant to 11 U.S.C. § 362(d)(1) WKH

                                                                                              ³0RWLRQ´ ,KDYHSHUVRQDONQRZOHGJHRIWKHPDWWHUVZKLFKDUHVWDWHGKHUHLQDQGLIFDOOHGXSRQ

                                                                                              DVDZLWQHVV,FRXOGDQGZRXOGFRPSHWHQWO\WHVWLI\WKHUHWR

                                                                                                                 ,DPRQHRIWKHFXVWRGLDQVRIWKHERRNVUHFRUGVDQGILOHVRIWKH&RXQW\WKDWSHUWDLQ

                                                                                             WRWKH3URSHUW\,KDYHSHUVRQDOO\ZRUNHGRQWKHVHERRNVUHFRUGVDQGILOHVDQGDVWRWKH

                                                                                             IROORZLQJIDFWV,NQRZWKHPWREHWUXHRIP\RZQNQRZOHGJHRU,KDYHJDLQHGNQRZOHGJHRIWKHP
   LLP
                       6+23(675((77+)/225/26$1*(/(6&$/,)251,$




                                                                                             XSRQP\UHYLHZRIWKH&RXQW\¶VUHFRUGV7KHVHERRNVUHFRUGVDQGILOHVZHUHPDGHDWRUDERXWWKH
STECKBAUER WEINHART,
                                    7(/)$;




                                                                                             WLPHRIWKHHYHQWVUHFRUGHGDQGDUHPDLQWDLQHGLQWKHRUGLQDU\FRXUVHRIWKH&RXQW\¶VEXVLQHVVDW

                                                                                             RUQHDUWKHWLPHRIWKHDFWLRQVFRQGLWLRQVRUHYHQWVWRZKLFKWKH\UHODWHE\DSHUVRQZKRKDG

                                                                                             SHUVRQDONQRZOHGJHRIWKHHYHQWEHLQJUHFRUGHGDQGKDVRUKDGDEXVLQHVVGXW\WRUHFRUGVXFK

                                                                                             HYHQWDFFXUDWHO\$SDUWRIP\UHVSRQVLELOLWLHVLQFOXGHFDOFXODWLQJDQGDQDO\]LQJWKHDPRXQWRI

                                                                                             VHFXUHGDQGXQVHFXUHGSURSHUW\WD[HVLQFOXGLQJSHQDOWLHVLQWHUHVWDQGRWKHUFKDUJHVZKLFKDUH

                                                                                             RZHGWRWKH&RXQW\DQGSXUVXLQJWKHFROOHFWLRQRIGHOLQTXHQWWD[HV

                                                                                                               $VWKH7D[6DOH0DQDJHUIRUWKH&RXQW\,DPDZDUHWKDWRQRUDERXW0D\

                                                                                                   WKH3HWLWLRQ'DWH WKH'HEWRUILOHGDYROXQWDU\SHWLWLRQXQGHU&KDSWHURI7LWOHRIWKH
                                                                                        




                                                                                             8QLWHG6WDWHV&RGH

                                                                                                               %DVHGXSRQP\UHYLHZRIWKH&RXQW\ VERRNVDQGUHFRUGVWKH'HEWRUDQGRU

                                                                                             YDULRXVWUXVWVIRUPHGE\WKH'HEWRURQKHUEHKDOIFRQVWLWXWHWKHUHFRUGRZQHUVRIWZHQW\QLQH  

                                                                                             SURSHUWLHVORFDWHGLQ6DQ%HUQDUGLQR&RXQW\%DVHGXSRQWKH'HEWRU VWD[GHOLQTXHQFLHVHDFKRI

                                                                                             WKHSURSHUWLHVZHUHHOLJLEOHIRUDWD[VDOHDQGZHUHVFKHGXOHGIRUSXEOLFDXFWLRQFRPPHQFLQJRQ

                                                                                             0D\WKURXJK0D\

                                                                                                               2IWKHVHWZHQW\QLQH  SURSHUWLHVWKDWDUHWKHVXEMHFWRIWKLV0RWLRQVHYHQ  

                                                                                             SURSHUWLHVZHUHQRWVROG+RZHYHUWKH&RXQW\LVDXWKRUL]HGXQGHUVWDWHODZWRUHRIIHUthese


                                                                                                                           
                                                                                       Case 6:19-bk-14124-WJ             Doc 24 Filed 06/05/19 Entered 06/05/19 11:20:46                   Desc
                                                                                                                         Main Document    Page 33 of 38


                                                                                        1 unsold properties at the re-offer auction within 90 days of the original sale date, which is scheduled

                                                                                        2 to take place starting August 3rd through August 9th, 2019.

                                                                                        3             6.        Below is a chart describing each of the Properties that are the subject of this Motion

                                                                                        4 along with the tax defaulted amounts representing the total sum of $358,556.16 as of the Petition

                                                                                        5 Date as well as the status of the recent sale:

                                                                                        6             APN                  Property Address          Delinquent                   Status
                                                                                                                                                     Taxes as of
                                                                                        7                                                           Petition Date
                                                                                            0296-XXX-XX-XXXX             9 Fredalba, Running       $4,272.70           Sold
                                                                                        8                                Springs, CA 92382
                                                                                            0300-XXX-XX-XXXX             12273 Overcrest Drive,    $34,079.63          Sold
                                                                                        9                                Yucaipa, CA 92399
                                                                                            0322-XXX-XX-XXXX             12029 Bryant Street,      $26,860.06          Sold
                                                                                       10                                Yucaipa CA 92399
                                                                                            0322-XXX-XX-XXXX             12035 Bryant Street,      $9,485.01           Sold
                                                                                       11                                Yucaipa CA 92399
   LLP
                       333 S. HOPE STREET, 36TH FLOOR, LOS ANGELES, CALIFORNIA 90071




                                                                                            0322-XXX-XX-XXXX             35364 Yucaipa Blvd.,      $14,116.87          Sold
                                                                                       12                                Yucaipa, CA 92399
STECKBAUER WEINHART,




                                                                                            0331-XXX-XX-XXXX             302 Hemlock Drive,        $34,353.97          Sold
                                    TEL 213.229.2868 • FAX 213.229.2870




                                                                                       13                                Lake Arrowhead, CA
                                                                                                                         92353
                                                                                       14 0332-XXX-XX-XXXX               853 Arrowhead Villas      $22,483.53          Sold
                                                                                                                         Road, Arrowhead
                                                                                       15                                Villas, CA 92407
                                                                                            0490-XXX-XX-XXXX             Vacant land, 42829        $89,561.29          Not Sold
                                                                                       16                                Harper Lake Rd.,
                                                                                                                         Hinkley, CA 92347
                                                                                       17 0490-XXX-XX-XXXX               Vacant land in San        $34,200.02          Not Sold
                                                                                                                         Bernardino County
                                                                                       18 0490-XXX-XX-XXXX               Vacant land in San        $9,592.37           Sold
                                                                                                                         Bernardino County
                                                                                       19 0490-XXX-XX-XXXX               Vacant land in San        $3,674.24           Sold
                                                                                                                         Bernardino County
                                                                                       20
                                                                                            0490-XXX-XX-XXXX             Vacant land in San        $3,674.24           Sold
                                                                                       21                                Bernardino County
                                                                                            0493-XXX-XX-XXXX             Vacant land in San        $1,822.11           Not Sold
                                                                                       22                                Bernardino County
                                                                                            0496-XXX-XX-XXXX             Vacant land in San        $4,257.43           Sold
                                                                                       23                                Bernardino County
                                                                                            0496-XXX-XX-XXXX             Vacant land in San        $2,559.93           Not Sold
                                                                                       24                                Bernardino County
                                                                                            0496-XXX-XX-XXXX             Vacant land in San        $2,559.93           Not Sold
                                                                                       25                                Bernardino County
                                                                                            0502-XXX-XX-XXXX             Vacant land in San        $6,737.18           Sold
                                                                                       26                                Bernardino County
                                                                                            0502-XXX-XX-XXXX             Vacant land in San        $2,220.68           Sold
                                                                                       27                                Bernardino County
                                                                                            0504-XXX-XX-XXXX             Vacant land in San        $1,674.52           Sold
                                                                                       28                                Bernardino County


                                                                                            20030.055/4810-7118-5560.1                            10
Case 6:19-bk-14124-WJ   Doc 24 Filed 06/05/19 Entered 06/05/19 11:20:46   Desc
                        Main Document    Page 34 of 38
Case 6:19-bk-14124-WJ   Doc 24 Filed 06/05/19 Entered 06/05/19 11:20:46   Desc
                        Main Document    Page 35 of 38




                              EXHIBIT “A”
Case 6:19-bk-14124-WJ   Doc 24 Filed 06/05/19 Entered 06/05/19 11:20:46   Desc
                        Main Document    Page 36 of 38
          Case 6:19-bk-14124-WJ           Doc 24 Filed 06/05/19 Entered 06/05/19 11:20:46                      Desc
                                          Main Document    Page 37 of 38



                                  PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 333 S.
Hope Street, 36th Floor, Los Angeles, CA 90071.

A true and correct copy of the foregoing document entitled (specify):

(1) NOTICE OF MOTION AND MOTION FOR RELIEF FROM THE AUTOMATIC STAY UNDER
11 U.S.C. § 362 (with supporting declarations) (REAL PROPERTY);

(2) MOTION FOR (1) ENTRY OF ORDER CONFIRMING THAT THE AUTOMATIC STAY DOES
NOT APPLY, OR, IN THE ALTERNATIVE, (2) RELIEF FROM THE AUTOMATIC STAY NUNC
PRO TUNC FOR “CAUSE” PURSUANT TO 11 U.S.C. § 362(D)(1); MEMORANDUM OF POINTS
AND AUTHORITIES; AND DECLARATIONS OF KELLY R. MCKEE IN SUPPORT THEREOF will
be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and
(b) in the manner stated below:
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
June 5, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

     •    Rod Danielson (TR) notice-efile@rodan13.com
     •    Barry S Glaser bglaser@swesq.com, erhee@swesq.com
     •    Valerie Smith claims@recoverycorp.com
     •    United States Trustee (RS) ustpregion16.rs.ecf@usdoj.gov

                                                                          Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date) June 5, 2019 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

Debtor, In Pro Per                                                Western Heights Water Company
Brigitte Lyn LaMonte                                              32352 Avenue D
35364 Yucaipa Blvd                                                Yucaipa, CA 92399
Yucaipa, CA 92399

Yucaipa Green Valley Condomiums
c/o California Association of
Homeowners Associations, Inc.
2377 Foothill Blvd. #13
Upland, CA 91786
                                                                          Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) June 5, 2019 , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.


20030.055/4831-1451-4840.1                                    1
          Case 6:19-bk-14124-WJ           Doc 24 Filed 06/05/19 Entered 06/05/19 11:20:46                        Desc
                                          Main Document    Page 38 of 38


Via Federal Express
Hon. Wayne Johnson
United States Bankruptcy Court
3420 Twelfth Street, Crtrm 304
Riverside, CA 92501
                                                                            Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 June 5, 2019                      Patricia Dillamar                           /s/ Patricia Dillamar
 Date                              Printed Name                                Signature




20030.055/4831-1451-4840.1                                    2
